             Case 19-50720              Doc 1              Filed 05/24/19        Entered 05/24/19 12:21:28                          Page 1 of 70
  Fill in this information to identify your case:

  United States Bankruptcy Court for the:

                      District Of Connecticut

  Case number (If known): - - - - - - - - - - - Chapter you are filing under:
                                                Iii Chapter 7
                                                D Chapter 11
                                                D Chapter 12
                                                D Chapter 13                                                                        D   Check if this is an
                                                                                                                                        amended filing


Official Form 101
Voluntary Petition for Individuals Filing for Bankruptcy                                                                                                      12/17
The bankruptcy forms use you and Debtor 1 to refer to a debtor filing alone. A married couple may file a bankruptcy case together-called a
joint case-and in joint cases, these forms use you to ask for information from both debtors. For example, if a form asks, "Do you own a car,"
the answer would be yes if either debtor owns a car. When information is needed about the spouses separately, the form uses Debtor 1 and
Debtor 2 to distinguish between them. In joint cases, one of the spouses must report information as Debtor 1 and the other as Debtor 2. The
same person must be Debtor 1 in all of the forms.
Be as complete and accurate as possible. If two married people are filing together, both are equally responsible for supplying correct
information. If more space is needed, attach a separate sheet to this form. On the top of any additional pages, write your name and case number
(if known). Answer every question .


• ,,,Identify Yourself

                                       About Debtor 1:                                                About Debtor 2 (Spouse Only in a Joint Case):
 1.   Your full name
      Write the name that is on your
      government-issued picture        Jose
      identification (for example,     First name                                                      First name
      your driver's license or         A
      passport).                       Middle name                                                    Middle name
      Bring your picture               Ortiz
      identification to your meeting   Last name                                                       Last name
      with the trustee .
                                       Suffix (Sr., Jr. , II, Ill)                                     Suffix (Sr., Jr., II, Ill)




 2.   All other names you
      have used in the last 8          First name                                                      First name
      years
      Include your married or          Middle name                                                     Middle name
      maiden names.
                                       Last name                                                       Last name


                                       First name                                                      First name

                                       Middle name                                                     Middle name

                                       Last name                                                       Last name




 3.   Only the last 4 digits of
      your Social Security             xxx       - xx          -3- -3- - - -0-                         xxx           xx - - - - - - - - -
      number or federal                OR                                                              OR
      Individual Taxpayer
      Identification number            9 xx - xx               -- -- -- --                             9 xx     -    xx        -- -- -- --
      (ITIN)

 Official Form 101                                    Voluntary Petition for Individuals Filing for Bankruptcy                                    page 1
             Case 19-50720                    Doc 1           Filed 05/24/19              Entered 05/24/19 12:21:28                        Page 2 of 70
Debtor 1        Jose A Ortiz                                                                               Case number (if known), _ _ _ _ _ _ _ _ _ _ _ _ _ __
                First Name     Middle Name               Last Name




                                             About Debtor 1 :                                                   About Debtor 2 (Spouse Only in a Joint Case) :


4.   Any business names
     and Employer                            !XI    I have not used any business names or EINs.                 0     I have not used any business names or EINs .
     Identification Numbers
     (EIN) you have used in
     the last 8 years                        Business name                                                      Business name

      Include trade names and
      doing business as names                Business name                                                      Business name



                                             EIN                                                                EIN


                                             EIN                                                                EIN




s. Where you live                                                                                               If Debtor 2 lives at a different address:



                                             102 Courtland Hill Street
                                             Number          Street                                             Number          Street




                                             Stamford                                CT        06906
                                             City                                     State     ZIP Code        City                                       State   ZIP Code

                                             FAIRFIELD.
                                             County                                                             County

                                             If your mailing address is different from the one                  If Debtor 2's mailing address is different from
                                             above, fill it in here. Note that the court will send              yours, fill it in here. Note that the court will send
                                             any notices to you at this mailing address.                        any notices to th is mailing address.



                                             Number          Street                                             Number          Street


                                             P.O. Box                                                           P.O. Box


                                             City                                     State     ZIP Code        City                                       State   ZIP Code




6.    Why you are choosing                   Check one:                                                         Check one:
      this district to file for
      bankruptcy                              ril   Over the last 180 days before filing this petition ,        D      Over the last 180 days before filing this petition ,
                                                    I have lived in this district longer than in any                   I have lived in this district longer than in any
                                                    other district.                                                    other district.

                                              0     I have another reason. Explain.                             D      I have another reason . Explain .
                                                    (See 28 U.S.C. § 1408.)                                            (See 28 U.S.C. § 1408.)




     Official Form 101                                    Voluntary Petition for Individuals Filing for Bankruptcy                                            page 2
              Case 19-50720                   Doc 1            Filed 05/24/19           Entered 05/24/19 12:21:28                    Page 3 of 70
Debtor 1        Jose A Ortiz                                                                            Case number (it known) _ _ _ _ _ _ _ _ _ _ _ _ __
                First Name     Middle Name              Last Name




              Tell the Court About Your Bankruptcy Case


1.     The chapter of the                    Check one. (For a brief description of each , see Notice Required by 11 U.S.C. § 342(b) for Individuals Filing
       Bankruptcy Code you                   for Bankruptcy (Form 2010)). Also, go to the top of page 1 and check the appropriate box.
       are choosing to file
       under
                                             !XI   Chapter 7

                                             0 Chapter 11

                                             0Chapter12

                                             0Chapter13


a. How you will pay the fee                  IXI I will pay the entire fee when I file my petition . Please check with the clerk's office in your
                                                   local court for more details about how you may pay. Typically, if you are paying the fee
                                                   yourself, you may pay with cash, cashier's check, or money order. If your attorney is
                                                   submitting your payment on your behalf, your attorney may pay with a credit card or check
                                                   with a pre-printed address.

                                             0 I need to pay the fee in installments. If you choose this option, sign and attach the
                                               Application for Individuals to Pay The Filing Fee in Installments (Official Form 103A).

                                             0 I request that my fee be waived (You may request this option only if you are filing for Chapter 7.
                                               By law, a judge may, but is not required to , waive your fee , and may do so only if your income is
                                               less than 150% of the official poverty line that applies to your family size and you are unable to
                                               pay the fee in installments) . If you choose this option , you must fill out the Application to Have the
                                               Chapter 7 Filing Fee Waived (Official Form 1038) and file it with your petition.


9.     Have you filed for                    ~No
       bankruptcy within the
       last 8 years?                         0     Yes. District _ _ _ _ _ _ _ _ _ _ When                                Case number _ _ _ _ _ _ _ _ __
                                                                                                       MM / DD / YYYY

                                                         District _ _ _ _ _ _ _ _ _ _ When             _ _ _ _ _ _ Case n u m b e r - - - - - - - - - -
                                                                                                       MM / DD / YYYY

                                                         District _ _ _ _ _ _ _ _ _ _ When             - - - - - - Case n u m b e r - - - - - - - - - -
                                                                                                       MM I DD / YYYY



10.    Are any bankruptcy                    liJ   No
       cases pending or being
       filed by a spouse who is              0     Yes. Debtor - - - - - - - - - - - - - - - - - - - R elationship to you
       not filing this case with                         District _ _ _ _ _ _ _ _ _ _ When                               Case number, if known _ _ _ _ _ _ __
       you, or by a business                                                                           MM / DD / YYYY
       partner, or by an
       affiliate?
                                                         Debtor - - - - - - - - - - - - - - - - - - - R e l a t i o n s h i p to you

                                                         District _ _ _ _ _ _ _ _ _ _ When             _ _ _ _ _ _ Case number, if known_ _ _ _ _ _ __
                                                                                                       MM I DD ! YYYY



11 .   Do you rent your                      0     No. Go to line 12.
       residence?                            ril   Yes. Has your landlord obtained an eviction judgment against you?

                                                         /XI   No . Go to line 12.
                                                         0     Yes. Fill out Initial Statement About an Eviction Judgment Against You (Form 101A) and file it as
                                                               part of this bankruptcy petition .




     Official Form 101                                   Voluntary Petition for Individuals Filing for Bankruptcy                                    page 3
              Case 19-50720                   Doc 1           Filed 05/24/19            Entered 05/24/19 12:21:28                  Page 4 of 70
Debtor 1        Jose A Ortiz                                                                             Case number (it known), _ _ _ _ _ _ _ _ _ _ _ _ __
                First Name     Middle Name            Last Name




              Report About Any Businesses You Own as a Sole Proprietor


12. Are you a sole proprietor                ~ No. Go to Part 4.
      of any full- or part-time
      business?                              D   Yes. Name and location of business
      A sole proprietorship is a
      business you operate as an
                                                      Name of business, if any
      individual, and is not a
      separate legal entity such as
      a corporation , partnership, or
                                                      Number       Street
      LLC .
      If you have more than one
      sole proprietorship, use a
      separate sheet and attach it
      to this petition .                                                                                        State      ZIP Code
                                                       City


                                                      Check the appropriate box to describe your business:
                                                      D   Health Care Business (as defined in 11 U.S.C. § 101 (27 A))

                                                      D   Single Asset Real Estate (as defined in 11 U.S.C. § 101 (51B))

                                                      D   Stockbroker (as defined in 11 U.S.C. § 101 (53A))

                                                      D   Commodity Broker (as defined in 11 U.S.C. § 101 (6))

                                                      D   None of the above


13.   Are you filing under                   If you are filing under Chapter 11, the court must know whether you are a small business debtor so that it
      Chapter 11 of the                      can set appropriate deadlines. If you indicate that you are a small business debtor, you must attach your
      Bankruptcy Code and                    most recent balance sheet, statement of operations, cash-flow statement, and federal income tax return or if
                                             any of these documents do not exist, follow the procedure in 11 U.S.C. § 1116(1)( B).
      are you a small business
      debtor?
                                             ~ No. I am not filing under Chapter 11 .
      For a definition of small
      business debtor, see                   D   No. I am filing under Chapter 11 , but I am NOT a small business debtor accord ing to the definition in
      11 U.S.C. § 101 (510).                         the Bankruptcy Code.

                                             D   Yes. I am filing under Chapter 11 and I am a small business debtor according to the definition in the
                                                      Bankruptcy Code.


               Report if You Own or Have Any Hazardous Property or Any Property That Needs Immediate Attention


14. Do you own or have any                   Iii No
      property that poses or is
      alleged to pose a threat               D   Yes. What is the hazard?
      of imminent and
      identifiable hazard to
      public health or safety?
      Or do you own any
      property that needs
                                                        If immediate attention is needed , why is it n e e d e d ? - - - - - - - - - - - - - - - - - -
      immediate attention?
      For example. do you o w n
      perishable goods, or livestock
      that must be fed, or a building
      that needs urgent repairs ?

                                                        Where is the property? - - - - - - - - - - - - - - - - - - - - - - - - - - - -
                                                                                 Number         Street




                                                                                 City                                           State      ZIP Code


   Official Form 101                                    Voluntary Petition for Individuals Filing for Bankruptcy                                  page 4
            Case 19-50720                      Doc 1           Filed 05/24/19              Entered 05/24/19 12:21:28                        Page 5 of 70
Debtor 1      Jose    A Ortiz                                                                                  Case number (if known) _ _ _ _ _ _ _ _ _ _ _ _ _ __
              First Name        Middle Name               Last Name




            Explain Your Efforts to Receive a Briefing About Credit Counseling

                                              About Debtor 1:                                                       About Debtor 2 (Spouse Only in a Joint Case) :
1s. Tell the court whether
    you have received a
    briefing about credit                     You must check one:                                                   You must check one:
    counseling.                                                                                                     D
                                              Iii   I received a briefing from an approved credit                       I received a briefing from an approved credit
                                                    counseling agency within the 180 days before I                      counseling agency within the 180 days before I
    The law requires that you                       filed this bankruptcy petition, and I received a                    filed this bankruptcy petition, and I received a
    receive a briefing about credit                 certificate of completion.                                          certificate of completion.
    counseling before you file for
                                                    Attach a copy of the certificate and the payment                    Attach a copy of the certificate and the payment
    bankruptcy. You must
                                                    plan , if any, that you developed with the agency.                  plan , if any, that you developed with the agency.
    truthfully check one of the
    following choices. If you                 D     I received a briefing from an approved credit                   D   I received a briefing from an approved credit
    cannot do so, you are not                       counseling agency within the 180 days before I                      counseling agency within the 180 days before I
    eligible to file .                              filed this bankruptcy petition, but I do not have a                 filed this bankruptcy petition, but I do not have a
                                                    certificate of completion.                                          certificate of completion.
    If you file anyway, the court                   Within 14 days after you file this bankruptcy petition ,            Within 14 days after you file this bankruptcy petition ,
    can dismiss your case, you                                                                                          you MUST file a copy of the certificate and payment
                                                    you MUST file a copy of the certificate and payment
    will lose whatever filing fee                                                                                       plan, if any.
                                                    plan , if any.
    you paid , and your creditors
    can begin collection activities           D     I certify that I asked for credit counseling                    D   I certify that I asked for credit counseling
    again .                                         services from an approved agency, but was                           services from an approved agency, but was
                                                    unable to obtain those services during the 7                        unable to obtain those services during the 7
                                                    days after I made my request, and exigent                           days after I made my request, and exigent
                                                    circumstances merit a 30-day temporary waiver                       circumstances merit a 30-day temporary waiver
                                                    of the requirement.                                                 of the requirement.
                                                    To ask for a 30-day temporary waiver of the                         To ask for a 30-day temporary waiver of the
                                                    requirement, attach a separate sheet explaining                     requirement, attach a separate sheet explaining
                                                    what efforts you made to obtain the briefing , why                  what efforts you made to obtain the briefing , why
                                                    you were unable to obtain it before you filed for                   you were unable to obtain it before you filed for
                                                    bankruptcy, and what exigent circumstances                          bankruptcy, and what exigent circumstances
                                                    required you to file this case .                                    required you to file this case.
                                                    Your case may be dismissed if the court is                          Your case may be dismissed if the court is
                                                    dissatisfied with your reasons for not receiving a                  dissatisfied with your reasons for not receiving a
                                                    briefing before you filed for bankruptcy.                           briefing before you filed for bankruptcy.
                                                    If the court is satisfied with your reasons , you must              If the court is satisfied with your reasons , you must
                                                    still receive a briefing within 30 days after you file .            still receive a briefing within 30 days after you file .
                                                    You must file a certificate from the approved                       You must file a certificate from the approved
                                                    agency, along with a copy of the payment plan you                   agency, along with a copy of the payment plan you
                                                    developed , if any. If you do not do so , your case                 developed , if any. If you do not do so , your case
                                                    may be dismissed .                                                  may be dismissed .
                                                    Any extension of the 30-day deadline is granted                     Any extension of the 30-day deadline is granted
                                                    only for cause and is limited to a maximum of 15                    only for cause and is limited to a maximum of 15
                                                    days.                                                               days.

                                              D     I am not required to receive a briefing about                   D   I am not required to receive a briefing about
                                                    credit counseling because of:                                       credit counseling because of:

                                                    D   Incapacity.    I have a mental illness or a mental              D   Incapacity.    I have a mental illness or a mental
                                                                       deficiency that makes me                                            deficiency that makes me
                                                                       incapable of realizing or making                                    incapable of realizing or making
                                                                       rational decisions about finances .                                 rational decisions about finances .
                                                    D   Disability.    My physical disability causes me                 D   Disability.    My physical disability causes me
                                                                       to be unable to participate in a                                    to be unable to participate in a
                                                                       briefing in person , by phone, or                                   briefing in person , by phone , or
                                                                       through the internet, even after I                                  through the internet, even after I
                                                                       reasonably tried to do so.                                          reasonably tried to do so.
                                                    D   Active duty. I am currently on active military                  D   Active duty. I am currently on active military
                                                                     duty in a military combat zone.                                     duty in a military combat zone .
                                                    If you believe you are not required to receive a                    If you believe you are not required to receive a
                                                    briefing about credit counseling , you must file a                  briefing about credit counse ling , you must file a
                                                    motion for waiver of credit counseling with the court.              motion for waiver of credit counseling with the court.




  Official Form 101                                        Voluntary Petition for Individuals Filing for Bankruptcy                                          page 5
               Case 19-50720                   Doc 1              Filed 05/24/19              Entered 05/24/19 12:21:28                     Page 6 of 70
Debtor 1        Jose A Ortiz                                                                                      Case number (ii known) _ _ _ _ _ _ _ _ _ _ _ _ __
                First Name     M iddle Name                Last Name




              Answer These Questions for Reporting Purposes

                                              16a. Are your debts primarily consumer debts? Consumer debts are defined in 11 U.S .C. § 101 (8)
16.    What kind of debts do                       as "incurred by an individual primarily for a personal , family, or household purpose ."
       you have?
                                                     D   No. Go to line 16b.
                                                     Ii) Yes . Go to line 17.
                                              16b. Are your debts primarily business debts? Business debts are debts that you incurred to obtain
                                                   money for a business or investment or through the operation of the business or investment.

                                                     D     No. Go to line 16c.
                                                     D     Yes . Go to line 17.

                                              16c. State the type of debts you owe that are not consumer debts or business debts .



11.    Are you filing under
       Chapter 7?                             D     No . I am not filing under Chapter 7. Go to line 18.

       Do you estimate that after             Iii   Yes . I am filing under Chapter 7. Do you estimate that after any exempt property is excluded and
                                                          administrative expenses are paid that funds will be available to distribute to unsecured creditors?
       any exempt property is
       excluded and                                        liJ   No
       administrative expenses
       are paid that funds will be                         D     Yes
       available for distribution
       to unsecured creditors?

1s. How many creditors do                     IXJ   1-49                                      D   1.000-5 ,ooo                        D   25 ,001-50 ,000
    you estimate that you                     D     50-99                                     D   5,001-10,000                        D   50,001-100 ,000
    owe?                                      D     100-199                                   D   10.001-25,000                       D   More than 100,000
                                              D     200-999

19.    How much do you                        IXJ   $0-$50' 000                               D   $1 ,000,001-$1 O million            D   $500,000,001-$1 billion
       estimate your assets to                D     $50 ,001-$100 .000                        D   $10,000 ,001 -$50 million           D   $1 ,000,000,001-$10 billion
       be worth?                              D     $100.001-$500,000                         D   $50,000 ,001-$100 million           D   $10 ,000,000,001-$50 billion
                                              D     $500,001-$1 million                       D   $100 ,000,001-$500 million          D   More than $50 billion

20 .   How much do you                        D     $0-$50,000                                D   $1 ,000,001-$10 million             D   $500,000,001-$1 billion
       estimate your liabilities              D     $50,001-$100.000                          D   $10 ,000,001-$50 million            D   $1 ,000,000 ,001-$1 O billion
       to be?                                 D     $100.001-$500.000                         D   $50,000,001-$100 million            D   $10,000 ,000 ,001-$50 billion
                                              !XI   $500 ,001 -$1 million                     D   $100,000,001-$500 million           D   More than $50 billion
i@Q            Sign Below

                                              I have examined this petition , and I declare under penalty of perjury that the information provided is true and
 For you                                      correct.

                                              If I have chosen to file under Chapter 7, I am aware that I may proceed , if eligible, under Chapter 7, 11 ,12, or 13
                                              of title 11 , United States Code . I understand the relief available under each chapter, and I choose to proceed
                                              under Chapter 7.

                                              If no attorney represents me and I did not pay or agree to pay someone who is not an attorney to help me fill out
                                              this document, I have obtained and read the notice required by 11 U.S .C. § 342(b).
                                              I request relief in accordance with the chapter of title 11 , United States Code, specified in this petition .
                                              I understand making a false statement, concealing property, or obtaining money or p operty by fraud in connection
                                              with a bankruptcy case can result in fines up to $250 ,000, or imprisonment for to    years , or both .
                                              18 U.S .C . §§ 152, 1341, 1519, and 3571 .


                                               X     ls/Jose A Ortiz
                                                    Signature of Debtor 1

                                                    Executed on 05/23/2019
                                                                       MM   I   DD   / YYYY                                          MM I DD      / YYYY


      Official Form 101                                     Voluntary Petition for Individuals Filing for Bankruptcy                                         page 6
           Case 19-50720                   Doc 1          Filed 05/24/19           Entered 05/24/19 12:21:28                       Page 7 of 70
Debtor 1     Jose A Ortiz                                                                            Case number (ii known)_ _ _ _ _ _ _ _ _ _ _ _ __
             First Name     Middle Name             Last Name




                                          I, the attorney for the debtor(s) named in this petition, declare that I have informed the debtor(s) about eligibility
For your attorney, if you are             to proceed under Chapter 7, 11 , 12, or 13 of title 11 , United States Code, and have explained the relief
represented by one                        available under each chapter for which the person is eligible. I also certify that I have delivered to the debtor(s)
                                          the notice required by 11 U.S.C. § 342(b) and , in a case in which§ 707(b)(4)(D) applies, certify that I have no
If you are not represented                knowledge after an inquiry that the information in the schedules filed with the petition is incorrect.
by an attorney, you do not
need to file this page.
                                          x,s~                                                                Date           05/23/2019
                                             Signature of Attorney for Debtor                                                MM       DD    / YYYY




                                              MARK M KRATTER
                                              Printed name

                                              Law Offices of Mark M. Kratter, LLC
                                              Firm name

                                             71 East Avenue, Suite K
                                              Number      Street




                                              Norwalk                                                        CT              06851
                                             ~C-
                                               i ~---------------------S-ta-te--~ZIPCode




                                              Contact phone     (203) 853-2312                               Email address   laws4ct@aol.com



                                              ct13005                                                        CT
                                              Bar number                                                     State




  Official Form 101                                 Voluntary Petition for Individuals Filing for Bankruptcy                                         page 7
                 Case 19-50720                           Doc 1             Filed 05/24/19                       Entered 05/24/19 12:21:28         Page 8 of 70
Fill in this information to identify your case and this filing :


Debtor 1          Jose                                  A                                   Ortiz
                     First Name                          Middle Name                          Last Na me

Debtor 2
(Spouse, if filing) First Name                            Middle Name                         Las! Name


United States Bankru ptcy Cou rt for the: "'D--is""'t"""ri""c~t""o"'-f"""C-'o__n__n'""'e'""'c--ti""c"""u~t_ _ _ _ _ _ _ __

Case number
                                                                                                                                                             D   Check if th is is an
                                                                                                                                                                 amended filing


Official Form 106A/B
Schedule A/B: Property                                                                                                                                                       12/15
In each category, separately list and describe items. List an asset only once. If an asset fits in more than one category, list the asset in the
category where you think it fits best. Be as complete and accurate as possible. If two married people are filing together, both are equally
responsible for supplying correct information. If more space is needed, attach a separate sheet to this form . On the top of any additional pages,
write your name and case number (if known). Answer every question.

                Describe Each Residence, Building, Land, or Other Real Estate You Own or Have an Interest In

1.   Do you own or have any legal or equitable interest in any residence, building, land, or similar property?

     D     No . Go to Part 2.
     IXI   Yes. Where is the property?
                                                                                     What is the property? Check all that apply.
                                                                                                                                       Do not deduct secured claims or exemptions. Put
                                                                                      IXI    Single-family home                        the amount of any secured claims on Schedule D:
       1.1.   102 Courtland Hill road                                                                                                  Creditors Who Have Claims Secured by Property.
              Street address, if available, or other description
                                                                                     D       Duplex or multi-unit building
                                                                                     D       Condominium or cooperative                Current value of the      Current value of the
                                                                                     D       Manufactured or mobile home               entire property?          portion you own?
                                                                                     D       Land                                      $440 ,000.00              $440,000.00
                                                                                     D       Investment property
              Stamford                                 CT       06906
              City                                   State        ZIP Code
                                                                                      D      Timeshare                                 Describe the nature of your ownership
                                                                                     D       Other _ _ _ _ _ _ _ _ _ _ _ __            interest (such as fee simple, tenancy by
                                                                                                                                       the entireties, or a life estate), if known.
                                                                                     Who has an interest in the property? Check one.
                                                                                                                                       Fee S imple Ownership
              Fairfield
                                                                                      IXI Debtor 1 only
              County                                                                 D      Debtor 2 only
                                                                                     D      Debtor 1 and Debtor 2 only                 D   Check if this is community property
                                                                                                                                           (see instructions)
                                                                                      D At least one of the debtors and another
                                                                                     Other information you wish to add about this item , such as local
                                                                                     property identification number: - - - - - - - - - - - - - - -
     If you own or have more than one, list here:
                                                                                   What is the property? Check all that apply.
                                                                                                                                       Do not deduct secured claims or exemptions. Put
                                                                                    D       Single-family home                         the amount of any secured cla ims on Schedule D:
       1.2.                                                                                                                            Creditors Who Have Claims Secured by Property.
              Street address, if avail able, or other description
                                                                                    D       Duplex or multi-unit building
                                                                                    D       Condominium or cooperative                 Current value of the      Current value of the
                                                                                    D       Manufactured or mobile home                entire property?          portion you own?
                                                                                    D       Land                                       $ _ _ _ _ _ __            $_ _ _ _ _ _ __
                                                                                    D       Investment property
                                                                                    0       Timeshare                                  Describe the nature of your ownership
              City                                   State         ZIP Code                                                            interest (such as fee simple, tenancy by
                                                                                    D       Other _ _ _ _ _ _ _ _ _ _ __ _
                                                                                                                                       the entireties, or a life estate), if known.
                                                                                    Who has an interest in the property? Check one.
                                                                                    D    Debtor 1 only
              County                                                                D Debtor 2 only
                                                                                    D    Debtor 1 and Debtor 2 only                    D   Check if this is community property
                                                                                    D   At least one of the debtors and another            (see instructions)

                                                                                    Other information you wish to add about this item , such as local
                                                                                    property identification number: - - - - - - - - - - - - - -


     Official Form 106A/B                                                            Schedule A/B : Property                                                             page 1
 Debtor 1     Case
               Jose 19-50720
               First Name
                          A
                          Middle Name
                                      Doc 1Last
                                           OrtizFiled 05/24/19
                                                Name
                                                                                         Entered 05/24/19   12:21:28
                                                                                                   Case number                   Page 9 of 70
                                                                                                               (if known) _ _ _ _ _ _ _ _ _ _ _ _ _ __




                                                                  What is the property? Check all that apply.       Do not deduct secured claims or exemptions. Put
                                                                  0     Single-family home                          the amount of any secured claims on Schedule D:
     1.3.                                                                                                           Creditors Who Have Claims Secured by Property
            Street address, if available, or other description    0     Duplex or multi-unit building
                                                                  0     Condominium or cooperative                  Current value of the         Current value of the
                                                                                                                    entire property?             portion you own?
                                                                  0     Manufactured or mobile home
                                                                                                                    $                            $ _ _ _ _ _ _ __
                                                                  0     Land
                                                                  0     Investment property
                                                                                                                    Describe the nature of your ownership
            City                            State      ZIP Code   0     Timeshare
                                                                                                                    interest (such as fee simple, tenancy by
                                                                  0     Other _ _ _ _ _ _ _ _ _ _ _ __              the entireties, or a life estate), if known.

                                                                  Who has an interest in the property? Check one.
                                                                  0     Debtor 1 only
            County
                                                                  0     Debtor 2 only
                                                                  0     Debtor 1 and Debtor 2 only                  D   Check if this is community property
                                                                                                                        (see instructions)
                                                                  0     At least one of the debtors and another

                                                                  Other information you wish to add about this item, such as local
                                                                  property identification number: - - - - - - - - - - - - - - -




F§fj Describe Your Vehicles
 Do you own, lease, or have legal or equitable interest in any vehicles, whether they are registered or not? Include any vehicles
 you own that someone else drives. If you lease a vehicle, also report it on Schedule G: Executory Contracts and Unexpired Leases.


 3. Cars, vans, trucks, tractors, sport utility vehicles, motorcycles
    0 No
    ril Yes

            Make:                        Jeep                     Who has an interest in the property? Check one.    Do not deduct secured claims or exemptions. Put
    3. 1.
                                                                                                                     the amount of any secured claims on Schedule D:
            Model :                      Compass                  Iii   Debtor 1 only
                                                                                                                     Creditors Who Have Claims Secured by Property

                                         2016
                                                                  D     Debtor 2 only
            Year:                                                                                                    Current value of the         Current value of the
                                                                  0     Debtor 1 and Debtor 2 only
            Approximate mileage:         26000                                                                       entire property?             portion you own?
                                                                  0     At least one of the debtors and another
            Other information:
                                                                                                                     $_ _ _ _ _ __                $3 ,000.00
                                                                   0    Check if this is community property (see
                                                                        instructions)



    If you own or have more than one , describe here :

     3.2.   Make :                                                Who has an interest in the property? Check one.    Do not deduct secured claims or exemptions. Put
                                                                                                                     the amount of an y secure d cl a im s on Schedule D :
            Model:                                                D     Debtor 1 only
                                                                                                                     Creditors Who Have Claims Secured by Property.
                                                                  0     Debtor 2 only
            Year:                                                                                                    Current value of the         Current value of the
                                                                  D     Debtor 1 and Debtor 2 only
            Approximate mileage:                                                                                     entire property?             portion you own?
                                                                  D     At least one of the debtors and another
            Other information :
                                                                                                                     $_ _ _ _ _ __                $ _ _ _ _ _ _ __
                                                                  D     Check if this is community property (see
                                                                        instructions)




  Official Form 106A/B                                             Schedule A/B: Property                                                                  page 2
Debtor 1        Case
                 Jose 19-50720
                 First Name
                            A
                            Middle Name
                                        Doc 1OrtizFiled 05/24/19
                                             Last Name
                                                                             Entered 05/24/19    12:21:28
                                                                                        Case number                 Page
                                                                                                    (if known)_ _ _ _ _ _ _10
                                                                                                                           _ _of
                                                                                                                              __ 70_ _ _ __



   3.3.    Make:                                        Who has an interest in the property? Check one.       Do not deduct secured claims or exemptions. Put
                                                                                                              the amount of any secured claims on Schedule 0 :
           Model :                                      0    Debtor 1 only                                    Creditors Who Have Claims Secured by Property.
                                                        0    Debtor 2 only
           Year:                                                                                              Current value of the      Current value of the
                                                        0    Debtor 1 and Debtor 2 only
                                                                                                              entire property?          portion you own?
           Approximate mileage:                         0    At least one of the debtors and another
           Other information :
                                                                                                              $ _ _ _ _ _ _ __          $ _ _ _ _ _ _ __
                                                         0   Check if this is community property (see
                                                             instructions)


                                                        Who has an interest in the property? Check one.       Do not deduct secured claims or exemptions. Put
   3.4.    Make:
                                                                                                              the amount of any secured claims on Schedule 0 :
           Model:
                                                        0    Debtor 1 only                                    Creditors Who Have Claims Secured by Property.
                                                        0    Debtor 2 only
            Year:                                                                                             Current value of the      Current value of the
                                                        0    Debtor 1 and Debtor 2 only
                                                                                                              entire property?          portion you own?
           Approximate mileage:                         0    At least one of the debtors and another
           Other information :
                                                                                                              $_ _ _ _ _ _ __           $_ _ _ _ _ _ __
                                                         0   Check if this is community property (see
                                                             instructions)




4. Watercraft, aircraft, motor homes, ATVs and other recreational vehicles, other vehicles, and accessories
   Examples: Boats, trailers, motors, personal watercraft, fishing vessels , snowmobiles, motorcycle accessories
   ljl No
   0      Yes


   4.1.     Make:                                       Who has an interest in the property? Check one.       Do not deduct secured claims or exemptions. Put
                                                                                                              the amount of any secured claims on Schedule 0 :
            Model:                                      0    Debtor 1 only                                    Creditors Who Have Claims Secured by Property.
                                                        0    Debtor 2 only
            Year:
                                                        0    Debtor 1 and Debtor 2 only                       Current value of the      Current value of the
            Other information :                         0    At least one of the debtors and another          entire property?          portion you own?


                                                         0   Check if this is community property (see         $._ _ _ _ _ __            $. _ _ _ _ _ _ __
                                                             instructions)



   If you own or have more than one , list here:

   4.2.     Make :                                      Who has an interest in the property? Check one.       Do not deduct secured claims or exemptions. Put
                                                                                                              the amount of any secured claims on Schedule O:
            Model :                                     0    Debtor 1 only
                                                                                                              Creditors Who Have Claims Secured by Property.
                                                        0    Debtor 2 only
            Year:                                                                                             Current value of the       Current value of the
                                                        0    Debtor 1 and Debtor 2 only
                                                                                                              entire property?           portion you own?
            Other information :                         0    At least one of the debtors and another

                                                                                                              $_ _ _ _ _ __              $ _ _ _ _ _ __
                                                         0   Check if this is community property (see
                                                             instructions)




5. Add the dollar value of the portion you own for all of your entries from Part 2, including any entries for pages
                                                                                                                                      1·3,000.00
   you have attached for Part 2. Write that number here .




 Official Form 106A/B                                    Schedule A/B: Property                                                                  page 3
Debtor 1       Case
                Jose 19-50720
                          A                                Doc 1 OrtizFiled 05/24/19                                                                                   Entered 05/24/19   12:21:28
                                                                                                                                                                                 Case number                  Page
                                                                                                                                                                                             (if known) _ _ _ _ ___11
                                                                                                                                                                                                                    __of_70
                                                                                                                                                                                                                         _ _ _ __
                   First Name          Middle Name                                   Last Name




               Describe Your Personal and Household Items

                                                                                                                                                                                                                    Current value of the
Do you own or have any legal or equitable interest in any of the following items?                                                                                                                                   portion you own?
                                                                                                                                                                                                                    Do not deduct secured claims
                                                                                                                                                                                                                    or exemptions.

6. Household goods and furnishings
   Examples: Major appliances, furniture, linens, china , kitchenware
    D No
    Iii   Yes. Describe .             !Household items not to exceed $3,000 in value
                                                                                                                                                                                                                      $3 ,000.00

7. Electronics
    Examples: Televisions and radios ; audio , video, stereo , and digital equipment; computers, printers , scanners; music
              collections; electronic devices including cell phones, cameras, media players , games
    Iii   No
    D     Yes. Describe.


8. Collectibles of value
    Examples: Antiques and figurines ; paintings, prints , or other artwork; books, pictures, or other art objects;
              stamp, coin , or baseball card collections; other collections , memorabilia , collectibles
    Iii   No
    0     Yes. Describe.


9. Equipment for sports and hobbies
    Examples: Sports, photographic, exercise, and other hobby equipment; bicycles, pool tables, golf clubs , skis; canoes
              and kayaks ; carpentry tools; musical instruments
    Iii   No
    0     Yes. Describe.                                                                                                                                                                                              $_ _ _ _ _ _ _ _~

10. Firearms
    Examples: Pistols , rifles , shotguns, ammunition , and related equipment
    IXJ   No
    D     Yes. Describe .                                                                                                                                                                                             $_ _ _ _ _ _ _ _ ~

11. Clothes
    Examples: Everyday clothes, furs , leather coats , designer wear, shoes, accessories
    D     No                                    ........... ·-..-------.. --...........................- ................................................................................
    Iii   Yes . Describe .                                apparel, not to exceed $500 in value.                                                                                                                       $500.00


12.Jewelry
    Examples: Everyday jewelry, costume jewelry, engagement rings , wedding rings , heirloom jewelry, watches, gems,
              gold , silver
    D No
    IXl   Yes. Describe.                                  Aggregate.                                                                                                                                                  $1 ,000.00

13. Non-farm animals
    Examples: Dogs , cats, birds , horses

    IXJ   No
    D     Yes. Describe .                                                                                                                                                                                             $ _ _ _ _ _ _ _ _~


14. Any    other personal and household items you did not already list, including any health aids you did not list




15. Add the dollar value of all of your entries from Part 3, including any entries for pages you have attached                                                                                                        ~ . 500 . 00
    for Part 3. Write that number here ......................................................................................................................... .                                       ..... -+

 Official Form 106A/B                                                                                               Schedule A/B : Property                                                                                          page 4
  Debtor 1        Case
                   Jose 19-50720
                             A
                             Middle Name
                       First Name
                                         Doc 1OrtizFiled 05/24/19
                                              Last Name
                                                                                                        Entered 05/24/19    12:21:28
                                                                                                                   Case number               Page 12 of 70
                                                                                                                               Wknown)._ _ _ _ _ _ _ _ _ _ _ _ _ __




. , , , Describe Your Financial Assets


 Do you own or have any legal or equitable interest in any of the following?                                                                       Current value of the
                                                                                                                                                   portion you own?
                                                                                                                                                   Do not deduct secured claims
                                                                                                                                                   or exemptions.


 16. Cash
     Examples: Money you have in your wallet , in your home, in a safe deposit box, and on hand when you file your petition

     D     No
     Iii   Yes ............................. ..                                                                                 Cash:               $1,000.00



 17. Deposits of money
     Examples: Checking , savings, or other financial accounts ; certificates of deposit; shares in credit unions, brokerage houses.
               and other similar institutions. If you have multiple accounts with the same institution , list each .

     D No
     Iii   Yes                                                                      Institution name:


                                                  17.1. Checking account:           Bank of America                                                  $2,000.00

                                                  17.2. Checking account:                                                                            $_ _ _ _ _ _ __

                                                  17.3. Savings account:                                                                             $_ _ _ _ _ _ __

                                                  17.4. Savings account:                                                                             $_ _ _ _ _ _ _ _

                                                  17.5. Certificates of deposit:                                                                     $ _ _ _ _ _ _ __

                                                  17.6. Other financial account:                                                                     $_ _ _ _ _ _ __

                                                  17. 7. Other financial account:                                                                    $_ _ _ _ _ _ _ __

                                                  17.8. Other financial account:                                                                     $ _ _ _ _ _ _ _ __

                                                  17.9. Other financial account:                                                                     $_ _ _ _ _ _ _ _ _




  18. Bonds, mutual funds, or publicly traded stocks
     Examples: Bond funds , investment accounts with brokerage firms , money market accounts
     Iii   No
     D     Yes ..                                 Institution or issuer name:

                                                                                                                                                     $_ _ _ _ _ _ __
                                                                                                                                                     $ _ _ _ _ _ _ __
                                                                                                                                                     $ _ _ _ _ _ _ __




  19. Non-publicly traded stock and interests in incorporated and unincorporated businesses, including an interest in
     an LLC, partnership, and joint venture
     IXI   No                                     Name of entity:                                                                % of ownership:
     D     Yes. Give specific                                                                                                    _____%              $ _ _ _ _ _ _ __
           information about
           them ..                                                                                                               _____%              $_ _ _ _ _ _ _ _
                                                                                                                                 _____%              $ _ _ _ _ _ _ _ __




   Official Form 106A/B                                                             Schedule A/B : Property                                                      page 5
 Debtor 1             Case
                       Jose 19-50720
                                A
                                Middl e Name
                                             Doc 1Last
                                                  OrtizFiled 05/24/19
                                                       Name
                                                                                                         Entered 05/24/19
                                                                                                                  Case number12:21:28             Page
                                                                                                                              (it known), _ _ _ _ _ ___13
                                                                                                                                                        __of_70
                                                                                                                                                             _ _ _ __
                         First Name




20 .   Government and corporate bonds and other negotiable and non-negotiable instruments
       Negotiable instruments include personal checks, cashiers' checks, promissory notes, and money orders.
       Non-negotiable instruments are those you cannot transfer to someone by signing or delivering them.

       !XI   No
       D     Yes. Give specific                  Issuer name:
             information about
                                                                                                                                                    $. _ _ _ _ _ _ __
             them .
                                                                                                                                                    $_ _ _ _ _ _ _ __
                                                                                                                                                    $_ _ _ _ _ _ __


21 .   Retirement or pension accounts
       Examples: Interests in IRA, ERISA, Keogh , 401 (k), 403(b) , thrift savings accounts, or other pension or profit-sharing plans

       Iii   No
       D     Yes. List each
             account separately.. Type of account:                          Institution name:

                                                 401 (k) or similar plan:                                                                           $_ _ _ _ _ _ _ _ _

                                                 Pension plan :                                                                                     $_ _ _ _ _ _ _ __

                                                 IRA:                                                                                               $. _ _ _ _ _ _ _ __

                                                 Retirement account:                                                                                $ _ _ _ _ _ _ _ __

                                                 Keogh:                                                                                             $_ _ _ _ _ _ _ __

                                                 Additional account:                                                                                $ _ _ _ _ _ _ _ __

                                                 Additional account:                                                                                $_ _ _ _ _ _ _ __



22 . Security  deposits and prepayments
       Your share of all unused deposits you have made so that you may continue service or use from a company
       Examples: Agreements with landlords, prepaid rent , public utilities (electric, gas, water) , telecommunications
       companies, or others

       Iii   No
       D     Yes ..                                                    Institution name or individual:

                                                 Electric:                                                                                          $_ _ _ _ _ _ __
                                                 Gas:                                                                                               $ _ _ _ _ _ _ __
                                                 Heating oil:                                                                                       $_ _ _ _ _ _ _ _ ~
                                                 Security deposit on renta l u n i t : - - - - - - - - - - - - - - - - - - - - - - - - - -          $_ _ _ _ _ _ __
                                                 Prepaid rent:                                                                                      $_ _ _ _ _ _ __
                                                 Telephone:                                                                                         $ _ _ _ _ _ _ _ __

                                                 Water:                                                                                             $ _ _ _ _ _ _ __
                                                 Rented furniture :                                                                                 $_ _ _ _ _ _ __
                                                 Other:                                                                                             $ _ _ _ _ _ _ _ __



 23 . Annuities          (A contract for a periodic payment of money to you , either for life or for a number of years)

       !XI    No
       D      Yes ...... ................... .   Issuer name and description:
                                                                                                                                                    $_ _ _ _ _ _ _ __
                                                                                                                                                    $ _ _ _ _ _ _ _ __
                                                                                                                                                    $ _ _ _ _ _ _ __


  Official Form 106A/B                                                               Schedule A/B: Property                                                   page 6
Debtor 1       Case
                Jose 19-50720
                First Name
                           A
                           Middle Na me
                                        Doc 1Last
                                             OrtizFiled 05/24/19
                                                  Name
                                                                                                                                 Entered 05/24/19    12:21:28
                                                                                                                                           Case number (it known) _ _ _ _Page
                                                                                                                                                                         _ _ _ 14
                                                                                                                                                                               _ _of
                                                                                                                                                                                  __ 70__ __


24. Interests in an education IRA, in an account in a qualified ABLE program , or under a qualified state tuition program .
   26 U.S.C. §§ 530(b)( 1), 529A(b) , and 529(b)(1 ).
   Iii   No
   0     Yes
                                        Institution name and description . Separately file the records of any interests.11 U.S.C. § 521 (c):

                                                                                                                                                                                                                                                $ _ _ _ _ _ __
                                                                                                                                                                                                                                                $_ _ _ _ _ _ _
                                                                                                                                                                                                                                                $._ _ _ _ _ _ __



25. Trusts, equitable or future interests in property (other than anything listed in line 1), and rights or powers
   exercisable for your benefit

   Iii   No
   0     Yes. Give specific
         information about them ..                                                                                                                                                                                                          !$________
26 . Patents, copyrights, trademarks , trade secrets, and other intellectual property
   Examples: Internet domain names, websites , proceeds from royalties and licensing agreements
   Iii   No
                                     ···-·········---·····-·--········-················--·················--··········-················-············-·--····-·······-··-·······-··--···-·····---·····n·---HHH•H-•••n•·---·-····••H·-·····
   0     Yes. Give specific
         information about them ..                                                                                                                                                                                                          l$
                                                                                                                                                                                                                                             ·---------
27 . Licenses, franchises, and other general intangibles
   Examples: Building permits, exclusive licenses, cooperative association holdings, liquor licenses, professional licenses

   Iii   No
   0     Yes. Give specific                                                                                                                                                                                                                 i
         inform ation about them .                                                                                                                                                                                                          : $_ _ _ _ _ _ _ __


Money or property owed to you?                                                                                                                                                                                                                  Current value of the
                                                                                                                                                                                                                                                portion you own?
                                                                                                                                                                                                                                                Do not deduct secured
                                                                                                                                                                                                                                                claims or exemptions.

28 . Tax refunds owed to you

   Iii   No
   0     Yes. Give specific information
                                                                                                                                                                                                  Federal:                                  $_ _ _ _ _ __
              about them , including whether
              you already filed the returns                                                                                                                                                       State :                                   $_ _ _ _ _ __
              and the tax years . .
                                                                                                                                                                                                  Local :                                   $_ _ _ _ _ _ __


29. Family support
   Examples: Past due or lump sum alimony, spousal support, child support, maintenance, divorce settlement, property settlement
   !XI   No
   0     Yes. Give specific information ..
                                                                                                                                                                                                Alimony:                                        $ _ _ _ _ _ _ __
                                                                                                                                                                                                Maintenance:                                    $ _ _ _ _ _ _ __
                                                                                                                                                                                                 Support:                                       $ _ _ _ _ _ _ __
                                                                                                                                                                                                 Divorce settlement:                            $_ _ _ _ _ _ __
                                                                                                                                                                                                 Property settlement:                           $ _ _ _ _ _ __

30. Other amounts someone owes you
   Examples: Unpaid wages, disability insurance payments, disability benefits , sick pay, vacation pay, workers ' compensation ,
             Social Security benefits ; unpaid loans you made to someone else
   !XI   No
   0     Yes. Give specific information .
                                                                                                                                                                                                                                                $_ _ _ _ _ _ _ __



 Official Form 106A/B                                                                    Schedule AJB: Property                                                                                                                                            page 7
Debtor 1         Case
                  Jose 19-50720
                  First Name
                             A
                             Middle Name
                                         Doc 1Last
                                              OrtizFiled 05/24/19
                                                   Name
                                                                                                                            Entered 05/24/19
                                                                                                                                      Case number12:21:28           Page 15 of 70
                                                                                                                                                  (it known) _ _ _ _ _ _ _ _ _ _ _ _ _ __




31. Interests in insurance policies
   Examples: Health , disability, or life insurance; health savings account (HSA) ; credit, homeowner's, or renter's insurance
   ~ No
   0 Yes. Name the insurance company                                   Company name:                                                                        Beneficiary:                                        Surrender or refund value:
          of each policy and list its value ..
                                                                                                                                                                                                                $_ _ _ _ _ _ _ __
                                                                                                                                                                                                                $_ _ _ _ _ _ _ __

                                                                                                                                                                                                                $_ _ _ _ _ _ __

32. Any interest in property that is due you from someone who has died
    If you are the beneficiary of a living trust, expect proceeds from a life insurance policy, or are burrently entitled to rece ive
    property because someone has died .
   ~ No
   D      Yes. Give specific information ..
                                                                                                                                                                                                                $ _ _ __ _ _ __ _


33. Claims against third parties, whether or not you have filed a lawsuit or made a demand for payment
   Examples: Accidents, employment disputes , insurance claims , or rights to sue
   ~ No
    0     Yes. Describe each claim ..
                                                                                                                                                                                                                $ _ _ _ _ _ _ _ __

34 . Other contingent and unliquidated claims of every nature, including counterclaims of the debtor and rights
   to set off claims
    ~ No
    0     Yes. Describe each claim ........................ 1
                                                                    ' - - - · - - - - - - - - - - · - - - - - - - - - - - - - - · - - - - - - - - - - - - ' $ _ _ _ _ _ _ _ __



35. Any financial assets you did not already list

   Iii    No
   0      Yes. Give specific information ..                                                                                                                                                                 J   $ _ _ _ _ _ _ _ __



36. Add the dollar value of all of your entries from Part 4 , including any entries for pages you have attached
   for Part 4. Write that number here .                                                                                      .................................................................   .. ... ~       $3 ,000.00




                 Describe Any Business-Related Property You Own or Have an Interest In. List any real estate in Part 1.

37. Do you own or have any legal or equitable interest in any business-related property?
    ~ No . Go to Part 6.
    0     Yes. Go to line 38 .

                                                                                                                                                                                                            Current value of the
                                                                                                                                                                                                            portion you own?
                                                                                                                                                                                                            Do not ded uct secured claims
                                                                                                                                                                                                            or exemptions.
38. Accounts receivable or commissions you already earned

    IXI   No
    0     Yes . Describe           r--·-···---··-····-····--··-· . -.-----··-·--·····-------·····-·-··-···-··--··-·-··-·--·---·-·--·-·-··---···--·--·---·--------···-·--·----·--·--
                              ······i
                                   !
                                                                          -----·----·---------·--··-·---------------·-··                                                                                    ,$ _ _ _ _ _ _ _ _ __
39. Office equipment, furnishings , and supplies
    Examples: Business-related computers. software. modems. printers, copiers. fax machines. rugs, telephones. desks. chairs. electronic devices
    IXI   No
    0     Yes. Describe




 Official Form 106A/B                                                                      Schedule AJB: Property                                                                                                            page 8
Debtor 1       Case
                Jose 19-50720
                         A                      Doc 1OrtizFiled 05/24/19                              Entered 05/24/19
                                                                                                                Case number12:21:28
                                                                                                                            (ifknown), _ _ _ _Page
                                                                                                                                              ____ 16_of
                                                                                                                                                      __ 70_ _ __
                 First Name      Middle Name              Last Name




40 . Machinery, fixtures, equipment, supplies you use in business, and tools of your trade

   ~ No
   D      Yes. Describe                                                                                                                                                                            [$. _ _ _ _ _ __
                                      ······--·--···----···--------··------··------·-··-·-··----·-----·--··-·-·---·-----··--·-··-·-·---···------··                        ·---·······-··-----······;



41 . Inventory
   ~ No
   0      Yes. Describe                                                                                                                                                                            %._ _ _ _ _ _ _ __


42 . Interests in partnerships or joint ventures

   Iii    No
   0      Yes. Describe ...      Name of entity:                                                                                                                % of ownership :
                                                                                                                                                                _ _ _%                                 $_ _ _ _ _ _ _ _ __
                                                                                                                                                                _ _ _%                                 $ _ _ _ _ _ _ _ _ __
                                                                                                                                                                _ _ _%                                 $ _ _ _ _ _ _ _ _ __


43 . Customer lists, mailing lists, or other compilations
    ~ No
    0 Yes. Do your lists include personally identifiable information (as defined in 11 U.S.C. § 101 (41A))?
               ~ No
               D   Yes. Describe ..
                                                                                                                                                                                                        $_ _ _ _ _ _ _ _ _


44 . Any business-related property you did not already list
    ~ No
    D Yes. Give specific                                                                                                                                                                                $ _ _ _ _ _ _ _ __
      information .
                                                                                                                                                                                                        $. _ _ _ _ _ _ _ __

                                                                                                                                                                                                        $_ _ _ _ _ _ _ __

                                                                                                                                                                                                        $_ _ _ _ _ _ _ __
                                                                                                                                                                                                        $ _ _ _ _ _ _ _ __

                                                                                                                                                                                                        $._ _ _ _ _ _ _ __

45. Add the dollar value of all of your entries from Part 5, including any entries for pages you have attached
    for Part 5. Write that number here .                                            .. .... .................................... ............................ .............................. ~
                                                                                                                                                                                                   I$0.00

                Describe Any Farm- and Commercial Fishing-Related Property You Own or Have an Interest In.
                If you own or have an interest in farmland , list it in Part 1.


46. Do you own or have any legal or equitable interest in any farm- or commercial fishing-related property?
    Iii   No. Go to Part 7.
    0     Yes. Go to line 47 .
                                                                                                                                                                                                       Current value of the
                                                                                                                                                                                                       portion you own?
                                                                                                                                                                                                       Do not deduct secured claims
                                                                                                                                                                                                       or exemptions.
47 . Farm animals
    Examples: Livestock, poultry, farm-raised fish
    IXI   No
    D
                                                                                                                                                                                                         $_ _ _ _ _ _ _ _ _



 Official Form 106A/B                                                   Schedule A/B: Property                                                                                                                      page 9
Debtor 1         Case
                  Jose 19-50720
                  First Name
                             A
                                       Middle Name
                                                      Doc 1Ortiz Filed 05/24/19
                                                                 Last Name
                                                                                                                 Entered 05/24/19
                                                                                                                           Case number12:21:28         Page 17 of 70
                                                                                                                                       Ufknown) _ _ _ _ _ _ _ _ _ _ _ _ __




48. Crops~ither growing or harvested

   5a     No
   0      Yes. Give specific
          information . ..

49. Farm and fishing equipment, implements, machinery, fixtures, and tools of trade
   Iii    No
   D


50. Farm and fishing supplies, chemicals, and feed

   Iii    No
   D


51 . Any farm- and commercial fishing-related property you did not already list
   Iii    No
   0      Yes. Give specific :
          information . .    ·
                                    ----------------------------------·
52. Add the dollar value of all of your entries from Part 6, including any entries for pages you have attached                                                                                                $O.OO
    for Part 6. Write that number here ...                                                                                                                                                .... ..... ~        --------




                 Describe All Property You Own or Have an Interest in That You Did Not List Above

53. Do you have other property of any kind you did not already list?
   Examples: Season tickets, country club membership

    Iii   No
                                                                                                                                                                                                               $_ _ _ _ _ __
    D     Yes.
                                                                                                                                                                                                               $ _ _ __ _ __

                                                                                                                                                                                                               $ _ _ _ _ _ __



54. Add the dollar value of all of your entries from Part 7. Write that number here                                                                                                                            $ _ _ _ _ _ __




F§f:i            List the Totals of Each Part of this Form


55. Part 1: Total real estate, line 2 ..                                              .... ...................... ........................ ....................................................... ...... ~   $440 ,000.00

56. Part 2: Total vehicles, line 5                                                                        $3,000.00

57. Part 3: Total personal and household items, line 15                                                   $4,500.00

58. Part 4 : Total financial assets, line 36                                                              $3,000.00

59 . Part   5: Total business-related property, line 45                                                     $0.00

60 . Part   6: Total farm- and fishing-related property, line 52                                            $0.00

61 . Part   7: Total other property not listed, line 54                                              + $0.00

62. Total personal property. Add lines 56 through 61 . ... ..... ... ... ... .                       [ .._~:~~~~-~~---~~.. - -~-~] Copy personal property total ~ + $_10~,_50_0_._00_ _ __
63 . Total   of all property on Schedule A/8. Add line 55 + line 62 ..... .. .. ..... ................................... .. .... ....... .... ....... ... ..... .. .. .                                      $450,500.00



 Official Form 106A/B                                                           Schedule A/B: Property                                                                                                                  page 10
                 Case 19-50720           Doc 1           Filed 05/24/19            Entered 05/24/19 12:21:28                          Page 18 of 70
 Fill in this information to identify your case :

 Debtor 1          Jose A Ortiz
                     First Name            Middle Name                 Last Name

 Debtor 2
 (Spouse, if filing) First Name            Middle Name                 Last Name


 United States Bankruptcy Court for the District of Connecticut

 Case number
  (If known )
                                                                                                                                                D     Check if this is an
                                                                                                                                                      amended filing



Official Form 106C
Schedule C: The Property You Claim as Exempt                                                                                                                    04/19

Be as complete and accurate as possible. If two married people are filing together, both are equally responsible for supplying correct information.
Using the property you listed on Schedule AIB: Property (Official Form 106A/B) as your source , list the property that you claim as exempt. If more
space is needed , fi ll out and attach to this page as many copies of Part 2: Additional Page as necessary. On the top of any add itional pages, write
you r name and case number (if known ).

For each item of property you claim as exempt, you must specify the amount of the exemption you claim. One way of doing so is to state a
specific dollar amount as exempt. Alternatively, you may claim the full fair market value of the property being exempted up to the amount
of any applicable statutory limit. Some exemptions-such as those for health aids, rights to receive certain benefits, and tax-exempt
retirement funds-may be unlimited in dollar amount. However, if you claim an exemption of 100% of fair market value under a law that
limits the exemption to a particular dollar amount and the value of the property is determined to exceed that amount, your exemption
would be limited to the applicable statutory amount.


                 Identify the Property You Claim as Exempt


 1. Which set of exemptions are you claiming? Check one only, even if your spouse is filing with you.
      0  You are claiming state and federal nonbankruptcy exemptions. 11 U.S.C. § 522(b)( 3)
       ~ You are claiming federal exemptions. 11 U.S.C. § 522(b)(2)


 2. For any property you list on Schedule AIB that you claim as exempt, fill in the information below.


        Brief description of the property and line on     Current value of the     Amount of the exemption you claim              Specific laws that allow exemption
        Schedule AIB that lists this property             portion you own
                                                          Copy the value from      Check only one box for each exemption.
                                                          Schedule AIB

       Brief         Household items not to exceed                                                                            11 u.s.c. § 522(d)(3)

       description : $3 ,000 in value
                                                          $3,000.00                !XI $ 3,000.00
       Line from                                                                   0 100% of fair market value , up to
       Schedule AIB:          6                                                        any applicable statutory limit         ---------------

                                                                                                                              11 u.s.c. § 522(d)(3)
       Brief         Wearing apparel , not to exceed
       description : $500 in value.                       $500.00                  OD$ 500.00
       Line from                                                                   0   100% of fa ir market value , up to
       Schedule AIB:          _1_1_ _                                                  any applicable statutory limit     ---------------

                                                                                                                              11 U.S.C. § 522(d)(5)
       Brief         Cash
       description :                                      $1 ,000.00               OD $ 1,000.00
       Line from - - -- - - - - - - - -                                            D   100% o f fa ir market v alue , up to
       Schedule AIB:              16                                                   any applicable statutory limit         ---------------


 3. Are you claiming a homestead exemption of more than $170,350?
      (Subject to adjustment on 4/01 /22 and every 3 years after that for cases filed on or after the date of adjustment. )
      !XI   No
      D     Yes. Did you acquire the property covered by the exemption within 1,215 days before you filed this case?
            0      No
            0      Yes



Official Form 106C                                        Schedule C: The Property You Claim as Exempt                                                     page 1 of _3.._
Debtor 1
             Case
              Jose A19-50720
                     Ortiz                       Doc 1     Filed 05/24/19                                Entered 05/24/19
                                                                                                                   Case number12:21:28           Page 19 of 70
                                                                                                                               (ilknown). _ _ _ _ _ _ _ _ _ _ _ _ __
               First Name          Middle Name       last Name




f§f!          Additional Page

      Brief description of the property and line             Current value of the                        Amount of the exemption you claim            Specific laws that allow exemption
      on Schedule AIB that lists this property               portion you own
                                                             Copy the value from                         Check only one box for each exemption
                                                             Schedule AJB
     Brief         Checking Account with Bank of                                                                                                  11 U.S.C. § 522(d)(5)
     description : America                                       $_2""",0_0_0'-."'""00"---- Iii $ 2,000.00
                                                                                                          0   100% of fair market value , up to
      Line from
      Schedule AJB:      17 .1                                                                                any applicable statutory limit      --------------
      Brief           2016 Jeep Compass with 26000                                                                                                11 U.S.C. § 522(d )(2)
      description : miles.                                       $.""'3_._,0~0~0;;..;·..:.0..:.0_ _ __    !XI $ 3,000.00                          11 u.s.c. § 522(d)(5)
                                                                                                          0 100% of fair market value , up to     ----"----''-'-'--'-'--------
      Line from
                                                                                                              any applicable statutory limit
      Schedule AIB:         3 .1
      Brief         Jewelry, Aggregate.                                                                                                           11 u.s.c . § 522(d)(4 )
      description :
                                                                 $1,000.00                                !XI $ 1,000.00
      Line from
                      -----------                                                                         0   100% of fair market value, up to
                                                                                                              an,y applicable statutory limit  --------------
      Schedule AJB:         12

      Brief                                                      $_ _ _ _ _ __                            0$ _ _ __
      description:-----------
      Line from                                                                                           0   100% of fair market value , up to - - - - - - - - - - - - - -
      Schedule AIB:                                                                                           any applicable statutory limit

      Brief                                                      $_ _ _ _ _ __
      description:
                                                                                                          0$ _ _ __
      Line from
                     -----------                                                                          0 100% of fair market value, up to      --------------
      Schedule AIB:                                                                                           any applicable statutory limit


      Brief                                                      $. _ _ _ _ _ __
      description :                                                                                       0$ - - - - -
                      -----------                                                                         0 100% of fair market value, up to
      Line from
      Schedule AIB:                                                                                           any applicable statutory limit      --------------
      Brief
      description :_ _ _ _ _ _ _ _ _ __
                                                                 $_ _ _ _ _ __                            0$ _ _ __
      Line from                                                                                           0   100% of fair market value , up to - - - - - - - - - - - - - -
      Schedule AIB:                                                                                           any applicable statutory limit

      Brief                                                      $. _ _ _ _ _ __
      description :                                                                                       0$ _ _ __
                      -----------                                                                         0 100% of fa ir market value , up to    --------------
      Line from
      Schedule AIB:                                                                                           any applicable statutory limit


      Brief
      description :
                                                                 $._ _ _ _ _ __                           0$ _ _ __
                      -----------                                                                         0 100% of fair market value, up to
      Line from
                                                                                                              any applicable statutory limit      --------------
      Schedule AIB:

      Brief                                                      $_ _ _ _ _ __
      description :                                                                                       0$ _ _ __
      Line from
                      -----------                                                                         0 100% of fair market value , up to     --------------
      Schedule AIB:                                                                                           any applicable statutory limit

      Brief
      description:
                                                                 $_ _ _ _ _ __                            0$ _ _ _ __
      Line from       -----------                                                                         0 100% of fair market value , up to
      Schedule AIB:
                                                                                                              any applicable statutory limit      --------------


      Brief
      description :
                                                                 $. _ _ _ _ _ __                          0$ _ _ _ __
      Line from - - - - - - - - - - -                                                                     0 100% of fair market value,    up to
                                                                                                              any applicable statutory limit    --------------
      Schedule AIB:


Official Form 106C                                          Schedule C: The Property You Claim as Exempt                                                                    page _2_ of _3_
                         Case 19-50720                                      Doc 1                    Filed 05/24/19               Entered 05/24/19 12:21:28                               Page 20 of 70
    Fill in this information to identify your case:


    Debtor 1              Jose A Ortiz
                             First Name                                     Middle Name                             Last Name

    Debtor 2
    (Spouse, if filing)      First Name                                     Middle Name                             Last Name


    United States Bankruptcy Court for the: District of Connecticut

    Case number
    (If known)                                                                                                                                                                                   D   Check if this is an
                                                                                                                                                                                                     amended filing


    Official Form 1060
    Schedule D: Creditors Who Have Claims Secured by Property                                                                                                                                                     12/15
    Be as complete and accurate as possible. If two married people are filing together, both are equally responsible for supplying correct
    information. If more space is needed, copy the Additional Page, fill it out, number the entries, and attach it to this form. On the top of any
    additional pages, write your name and case number (if known).

     1. Do any creditors have claims secured by your property?
          D         No . Check this box and submit this form to the court with your other schedules. You have nothing else to report on this form .
          IX) Yes. Fill in all of the information below.

l@SI                      List All Secured Claims
                                                                                                                                                                   Column A                Column B               Column C
     2. List all secured claims. If a creditor has more than one secured claim , list the creditor separately                                                      Amount of claim         Value of collateral    Unsecured
          for each claim . If more than one creditor has a particular claim , list the other creditors in Part 2.                                                  Do not deduct the       that supports this     portion
          As much as possible, list the claims in alphabetical order according to the creditor's name.                                                             value of collateral.    claim                  If any

m
,           Bank of America                                                                    Describe the property that secures the claim :                      $48,000.00               s440,000.00          $48,000.00
            Cred itor' s Name
                                                                                               ingle Family Residence
            ATTN : Collection Agent
            Number                 Street
                                                                                          '---------·-------·---·--··--·--·---
                                                                                           As of the date you file, the claim is: Check all that apply.
            PO Box          15019
                                                                                           0 Contingent
            Sioux Falls                                  DE         19885                  0 Unliquidated
            City                                          State       ZIP   Code           00 Disputed
        Who owes the debt? Check one.                                                          Nature of lien. Check all that apply.
        00 Debtor 1 only                                                                       00 An agreement you made (such as mortgage or secured
        0      Debtor 2 only                                                                         car loan)
        0      Debtor 1 and Debtor 2 only                                                      0     Statutory lien (such as tax lien , mechanic's lien)
        0      At least one of the debtors and another                                         0     Judgment lien from a lawsuit
                                                                                               0     Other (including a right to offset) _ _ _ _ _ _ __
        0  Check if this claim relates to a
           community debt
        Date debt was incurred 1/1 /2007                                                       Last 4 digits of account number _ _ _ _


            Creditor's Nam e
                                                                                               Describe the property that secures the claim:
                                                                                          [2016 JeeJ)cCin1Pass_________________________                        l   s 18,000.00              $~1~1,=5=00~.0=0,___ $ 6,500.00


            A~Nu"'ttm'-nb'-:e-"~""o-"11-"e""c"'°~o-=-tr~"'e-'-tA_.g'-'e°"n""t_ _ _ _ _ _ _ ,                                                      ________ _J

                                                                                               As of the date you file, the claim is: Check all that apply.
            P.O. Box           551888
                                                                                               0     Contingent
            Detroit                                       Ml       88255                       D     Unliquidated
            C ity                                         State       ZIP   Code               D     Disputed
        Who owes the debt? Check one.                                                          Nature of lien. Check all that apply.
        IXI    Debtor 1 only                                                                   1X1   An agreement you made (such as mortgage or secured
        0      Debtor 2 only                                                                         car loan)
        0      Debtor 1 and Debtor 2 only                                                      0     Statutory lien (such as tax lien, mechanic's lien)
        D      At least one of the debtors and another                                         0     Judgment lien from a lawsuit
                                                                                               D     Other (including a right to offset) _ _ _ _ _ _ __
        D  Check if this claim relates to a
           community debt
        Date debt was incurred 12/27/2018                                                      Last 4 digits of account number 6                     8     2
            Add the dollar value of your entries in Column A on this page. Write that number here:                                                                  66,000.00

       Official Form 1060                                                      Schedule D: Creditors Who Have Claims Secured by Property                                                               page 1 of _1_
                   Case 19-50720                         Doc 1                   Filed 05/24/19                                                                            Entered 05/24/19    12:21:28 Page 21 of 70
Debtor 1              Jose A Ortiz                                                                                                                                                   Case number (if known)_ _ _ _ _ _ _ _ _ _ _ _ _ _ __
                      First Name        Middle Name              Last Name




                   Additional Page                                                                                                                                                               Column A               Column B               Column C
                                                                                                                                                                                                 Amount of claim        Value of collateral    Unsecured
                   After listing any entries on this page, number them beginning with 2.3, followed                                                                                                                     that supports this     portion
                                                                                                                                                                                                 Do not deduct the
                   by 2.4, and so forth.                                                                                                                                                         value of collateral.   claim                  If any
                ~~~~~~~~~~~~~~~~~~~~~~~~~~~~-




                                                                      Describe the property that secures the claim:                                                                              $ 735.000.00           $440 ,000.00          $295.000.00
                                                                 .......................................................................................................
                                                                 'Single Family Residence
       Attn: Collection Agent
       Number                  Street


       P.O. Box 65250                                                 As of the date you file, the claim is: Check all that apply.

       Salt Lake city                     UT          84165           D             Contingent
       City                               State       ZIP Code        D             Unliquidated
                                                                      D             Disputed
   Who owes the debt? Check one.                                       Nature of lien. Check all that apply.
   Iii     Debtor 1 only                                               Iii          An agreement you made (such as mortgage or secured
   0       Debtor 2 only                                                            car loan)
   0       Debtor 1 and Debtor 2 only                                  0            Statutory lien (such as tax lien, mechanic's lien)
    D      At least one of the debtors and another                     0             Judgment lien from a lawsuit
                                                                       D             Other (including a right to offset) - - - - - - - - -
   D       Check if this claim relates to a
           community debt

   Date debt was incurred 6/1 /2002                                    Last 4 digits of account number _ _ _ _
                                                                                                                                                                                                                                                           __
                                                                                                                                                                                                                                                        ...,    ,
IT3- - - - - - - - - - - - - - - -
       Creditor's Name
                                                                       Describe the property that secures the claim:                                                                             $ _ _ _ _ _ __          $ _ _ _ _ _ _ _ $ _ _ _ __



       Number                  Street

                                                                       As of the date you file, the claim is: Check all that apply.
                                                                       D             Contingent
                                                                       0             Unliquidated
       City                               State       ZIP Code
                                                                        D            Disputed
   Who owes the debt? Check one.
                                                                       Nature of lien. Check all that apply.
    D      Debtor 1 only
                                                                       D             An agreement you made (such as mortgage or secured
    D      Debtor 2 only                                                             car loan)
    D      Debtor 1 and Debtor 2 only                                  D             Statutory lien (such as tax lien, mechanic's lien)
    D      At least one of the debtors and another                      D            Judgment lien from a lawsuit

    D      Check if this claim relates to a
                                                                        D            Other (including a right to offset) - - - - - - - - -
           community debt

    Date debt was incurred                                             Last 4 digits of account number _ _ _ _

12]    ~
       C -r
          e~d~
             i to
                ~ r .-s~N-_ _ _ _ _ _ _ _ _ _ __
                         am
                          _e
                                                                       Describe the property that secures the claim:                                                                             $_ _ _ _ _ _~ $_ _ _ _ _ _ _ $ _ _ _ _~



       Number                  Street


                                                                       As of the date you file, the claim is: Check all that apply.
                                                                        D            Contingent
       City                                State      ZIP Code          D             Unliquidated
                                                                        D             Disputed
    Who owes the debt? Check one.                                       Nature of lien . Check all that apply.
    D      Debtor 1 only                                                D            An agreement you made (such as mortgage or secured
    D      Debtor 2 only                                                             car loan)
    D      Debtor 1 and Debtor 2 only                                   D            Statutory lien (such as tax lien , mechanic's lien)
    0      At least one of the debtors and another                      D            Judgment lien from a lawsuit
                                                                        D             Other (including a right to o f f s e t ) - - - - - - - - -
    D      Check if this claim relates to a
           community debt

    Date debt was incurred - - - - - -                                  Last 4 digits of account number _ _ _ _

               Add the dollar value of your entries in Column A on this page. Write that number here: $ 735,000.00
              If this is the last page of your form, add the dollar value totals from all pages.
              Write that _number here:                                                                                                                                                           $801 ,000.00

   Official Form 1060                          Additional Page of Schedule D: Creditors Who Have Claims Secured by Property                                                                                                         page   _1_ of _1_
                 Case 19-50720
 Fill in this information to identify your case:       Doc 1             Filed 05/24/19               Entered 05/24/19 12:21:28                       Page 22 of 70
 Debtor 1             Jose                             A                            Ortiz
                        First Name                         Middle Name                Last Name

 Debtor 2
 (Spouse, if filing) . First Name                          Middle Name                 Last Name



 United States Bankruptcy Court for the: =D"-is=-t,,_r'"'ic""t-"o'"'"f--'C""o""'""'n'""n=e=c_,,ti=c=ut"'----------

 Case number
                                                                                                                                                              D   Check if this is an
  (If known )                                                                                                                                                     amended filing



Official Form 106E/F
Schedule E/F: Creditors Who Have Unsecured Claims                                                                                                                           12/15
Be as complete and accurate as possible. Use Part 1 for creditors with PRIORITY claims and Part 2 for creditors with NONPRIORITY claims.
List the other party to any executory contracts or unexpired leases that could result in a claim. Also list executory contracts on Schedule
AIB: Property (Official Form 106A/B) and on Schedule G: Executory Contracts and Unexpired Leases (Official Form 106G). Do not include any
creditors with partially secured claims that are listed in Schedule D: Creditors Who Hold Claims Secured by Property. If more space is
needed, copy the Part you need , fill it out, number the entries in the boxes on the left. Attach the Continuation Page to this page. On the top of
any additional pages, write your name and case number (if known).

                    List All of Your PRIORITY Unsecured Claims

 1. Do any creditors have priority unsecured claims against you?
       !XI   No . Go to Part 2.
       D     Yes.
   2.List all of your priority unsecured claims. If a creditor has more than one priority unsecured claim , list the creditor separately for each claim . For
     each claim listed, identify what type of claim it is. If a claim has both priority and nonpriority amounts, list that claim here and show both priority and
     nonpriority amounts. As much as possible, list the claims in alphabetical order according to the creditor's name. If you have more than two priority
     unsecured claims , fill out the Continuation Page of Part 1. If more than one creditor holds a particular claim , list the other creditors in Part 3.
       (For an explanation of each type of claim , see the instructions for this form in the instruction booklet.)
                                                                                                                                               Total claim    Priority      Nonpriority
                                                                                                                                                              amount        amount

EJ       ~P~r
            i o-r~
                 ity-C~r-
                        ed
                         7 it-
                             or
                              7 's
                                 ~N7a_
                                     m __ _ _ _ _ _ _ _ _ _ __
                                        e
                                                                              Last 4 digits of account number _         _     _    _      $ _ _ _ _ __       $. _ _ _ _ _ $_ _ _ __


                                                                              When was the debt incurred?
         Number                Street

                                                                              As of the date you file, the claim is : Check all that apply.

         City                                  State          ZIP Code
                                                                              D    Contingent
                                                                              D    Unliquidated
         Who incurred the debt? Check one.
                                                                              D    Disputed
         D Debtor 1 only
         D Debtor 2 only                                                      Type of PRIORITY unsecured claim:
         D      Debtor 1 and Debtor 2 only
                                                                              D    Domestic support obligations
         D      At least one of the debtors and another
                                                                              D    Taxes and certain other debts you owe the government
         D      Check if this claim is for a community debt
                                                                              D    Claims for death or personal injury while you were
         Is the claim subject to offset?                                           intoxicated
         D No                                                                 D    Other. Specify _ _ _ _ _ _ _ _ _ _ _ _ __
         D Yes
                                                                              Last 4 digits of account number _         _     _    _          $ _ _ _ _ _ _ $ _ _ _ __ $ _ _ _ __
         Priority Creditor's Name
                                                                              When was the debt incurred?
         Number                Street
                                                                              As of the date you file, the claim is: Check all that apply.
                                                                              0    Contingent
         City                                  State          ZIP Code        D    Unliquidated
         Who incurred the debt? Check one.                                    D    Disputed
         D Debtor 1 only
                                                                              Type of PRIORITY unsecured claim:
         D Debtor 2 only
         D Debtor 1 and Debtor 2 only                                         D    Domestic support obligations

         D At least one of the debtors and another                            D    Taxes and certain other debts you owe the government

         D      Check if this claim is for a community debt
                                                                              D    Claims for death or personal injury while you were
                                                                                   intoxicated
         Is the claim subject to offset?                                      D    Other. Specify _ _ _ _ _ _ _ _ _ _ _ _ __
         D No
         D Yes

Official Form 106E/F                                                Schedule EIF : Creditors Who Have Unsecured Claims                                              page 1 of~
Debtor 1              Jose                     A                       Ortiz                                Case number (it known), _ _ _ _ _ _ _ _ _ _ _ _ _ _ __
                  Case 19-50720
                      First Name       Middle Name
                                                     Doc 1         Filed 05/24/19
                                                           Last Name
                                                                                      Entered 05/24/19 12:21:28                             Page 23 of 70
                      List All of Your NON PRIORITY Unsecured Claims

  3. Do any creditors have nonpriority unsecured claims against you?
      0      No. You have nothing to report in this part. Submit this form to the court with your other schedules.
      Iii    Yes

  4. List all of your nonpriority unsecured claims in the alphabetical order of the creditor who holds each claim. If a creditor has more than one
      priority unsecured claim , list the creditor separately for each claim . For each claim listed , identify what type of claim it is. Do not list claims already
      included in Part 1. If more than one creditor holds a particular claim , list the other creditors in Part 3.lf you have more than four priority unsecured claims
      fill out the Continuation Page of Part 2.

                                                                                                                                                                 Total claim

· Ame "
EJ1
                  ncan Express
          Nonpriority Creditor's Name
                                                                                      Last 4 digits of account number _1_         _Q_ _Q_ -1_
                                                                                                                                                                $1,500.00
                                                                                      When was the debt incurred?             1/1 /2017
       Attn : Collection Agent P.O. Box 1270
          Number              Street

          Newark                                      NJ           11902
          City                                             State           ZIP Code   As of the date you file, the claim is: Check all that apply.

                                                                                      D     Contingent
          Who incurred the debt? Check one.                                           D     Unliquidated
          li:I   Debtor 1 only                                                        D     Disputed
          D      Debtor 2 only
          D      Debtor 1 and Debtor 2 only                                           Type of NONPRIORITY unsecured claim :
          D      At least one of the debtors and another                              D  Student loans
          D      Check if this claim is for a community debt                          D  Obligations arising out of a separation agreement or divorce
                                                                                         that you did not report as priority claims
          Is the claim subject to offset?                                             D Debts to pension or profit-sharing plans, and other similar debts
          QO No                                                                       QO Other. Specify Credit Card Charges
          D      Yes

                                                                                      Last 4 digits of account number _ _ _ _                                   $3.400.00
          Barclays
          Nonpriority Creditor's Name                                                 When was the debt incurred?             1/1/2018
          ATTN : Collection Agent PO Box 13337
          Number              Street
                                                                                      As of the date you file, the claim is: Check all that apply.
          Philadelphia                                PA           19101
          City                                             State           ZIP Code
                                                                                      D     Contingent
          Who incurred the debt? Check one.                                           D     Unliquidated
          IXI    Debtor 1 only                                                        D     Disputed
          D      Debtor 2 only
          D      Debtor 1 and Debtor 2 on ly                                          Type of NONPRIORITY unsecured claim:

          1:1    At least one of the debtors and another                              D     Student loans
                                                                                      D     Obligations arising out of a separation agreement or divorce
          D      Check if this claim is for a community debt                                that you did not report as priority claims
          Is the claim subject to offset?                                             D     Debts to pension or profit-sharing plans, and other similar debts
          IXI    No                                                                   IXI   Other. Specify Credit Card Charges
          1:1    Yes

EJ        Caine & Weiner Co
          Nonpriority Creditor's Name
                                                                                      Last 4 digits of account number _ _ _ _
                                                                                                                                                                :s-450.00
                                                                                      When was the debt incurred?             1/1 /2017
          Attn : Collection Agent P.O. Box 55848
          Number              Street

          Sherman Oaks                                CA           91413
                                                                                      As of the date you file, the claim is: Check all that apply.
          City                                             State           ZIP Code

          Who incurred the debt? Check one.
                                                                                      0     Contingent
                                                                                      D     Unliquidated
          1X1    Debtor 1 only
                                                                                      D     Disputed
          D      Debtor 2 only
          D      Debtor 1 and Debtor 2 only
                                                                                      Type of NONPRIORITY unsecured claim :
          D      At least one of the debtors and another
                                                                                      D     Student loans
          D      Check if this claim is for a community debt                          D     Obligations arising out of a separation agreement or divorce
          Is the claim subject to offset?                                                   that you did not report as priority claims

          IXI    No
                                                                                      D     Debts to pension or profit-sharing plans, and other similar debts
                                                                                      D     Other. Specify _ _ _ _ _ _ _ _ _ _ _ _ _ _ __
          D      Yes



  Official Form 106E/F                                        Schedule E/F: Creditors Who Have Unsecured Claims                                                       page   3_ot ~
Debtor 1           Jose                     A                        Ortiz                                  Case number Wknown) _ _ _ _ _ _ _ _ _ _ _ _ _ _ __
                  Case
                   First Name 19-50720
                                    Middle Name   Doc 1          Filed 05/24/19
                                                         Last Name                     Entered 05/24/19 12:21:28                           Page 24 of 70
               Your NONPRIORITY Unsecured Claims-Continuation Page


After listing any entries on this page, number them beginning with 4.5, followed by 4.6, and so forth.                                                           Total claim



                                                                                       Last 4 digits of account number _ _ _ _
      Capital One                                                                                                                                                $900.00
      Nonpriority Creditor's Name
                                                                                       When was the debt incurred?            1/1/2017
      ATTN : Collection Agent P .O . Box 5033
      Number           Street
                                                                                       As of the date you file, the claim is: Check all that apply.
      Charlotte                                   NC           28272
      City                                             State           ZI P Code       0     Contingent
                                                                                       0     Unliquidated
      Who incurred the debt? Check one.                                                0     Disputed
      IXI    Debtor 1 only
      0      Debtor 2 only                                                             Type of NONPRIORITY unsecured claim:
      0      Debtor 1 and Debtor 2 only                                                0     Student loans
      0      At least one of the debtors and another                                   0     Obligations arising out of a separation agreement or divorce that
                                                                                             you did not report as priority claims
      0      Check if this claim is for a community debt
                                                                                       0     Debts to pension or profit-sharing plans, and other similar debts
      Is the claim subject to offset?                                                  IXI   Other. SpecityCredit Card Charges
      IXI    No
      0      Yes


4.5
                                                                                       Last 4 digits of account number        _Q_ _±_ _1_ _l_                    $16,000.00
      Citi Cards
      Nonpriority Creditor's Name
                                                                                       When was the debt incurred?             1/1/2017
      Attn : Collection Agent P .O . Box 70166
      Number           Street
                                                                                       As of the date you file, the claim is: Check all that apply.
      Philadelphia                                PA       . 19176
      City                                             State           ZIP Code        0     Contingent
                                                                                       0     Unliquidated
      Who incurred the debt? Check one.                                                0     Disputed
      ~ Debtor 1 only
      0 Debtor 2 only                                                                  Type of NONPRIORITY unsecured claim :
      0 Debtor 1 and Debtor 2 only                                                     0     Student loans
      0 At least one of the debtors and another                                        0 Obligations arising out of a separation agreement or divorce that
                                                                                         you did not report as priority claims
      0      Check if this claim is for a community debt
                                                                                       0 Debts to pension or profit-sharing plans, and other similar debts
      Is the claim subject to offset?                                                  ~ Other. SpecityCredit Card Charges
      IXI    No
      0      Yes


                                                                                                                                                                 $5,000.00
                                                                                       Last 4 digits of account number __§___ _1_ ~            _l_
      Commerce Bank
      Nonpriority Creditor's Name
                                                                                       When was the debt incurred?             1/1/2015
      Attn : Collection Agent          500 W. Old Country Road
      Number           Street
                                                                                       As of the date you file, the claim is: Check all that apply.
      Hicksville                                  NY                 11801
      City                                             State           ZIP Code         0    Contingent
                                                                                        0    Unliquidated
      Who incurred the debt? Check one.                                                 0    Disputed
      ~ Debtor 1 only
      0      Debtor 2 only                                                             Type of NONPRIORITY unsecured claim :
      0 Debtor 1 and Debtor 2 only                                                      0    Student loans
      0      At least one of the debtors and another
                                                                                        0    Obligations arising out of a separation agreement or divorce that
                                                                                             you did not report as priority claims
      0      Check if this claim is for a community debt
                                                                                        0    Debts to pension or profit-sharing plans, and other similar debts
      Is the claim subject to offset?                                                   0    Other. Specify_ _ _ _ _ _ _ _ _ _ _ _ __
      IXI    No
      0      Yes




  Official Form 106E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                                  page2_ of~
Debtor 1           Jose                   A                        Ortiz                                     Case number (if known)_ _ _ _ _ _ _ _ _ _ _ _ _ _ __
                  Case
                   First Name 19-50720
                                  Middle Name Doc 1Last Name
                                                          Filed 05/24/19               Entered 05/24/19 12:21:28                              Page 25 of 70
                  Your NONPRIORITY Unsecured Claims -Continuation Page


 After listing any entries on this page, number them beginning with 4.5, followed by 4.6, and so forth.                                                            Total claim



                                                                                       Last 4 digits of account number          --1._ --1._   ~   _]__
      Eastern Account System                                                                                                                                       $150.00
      Nonpriority Creditor's Name
                                                                                       When was the debt incurred?              1/1/2017
      Attn: Collection Agent P.O. Box 837
      Number           Street
                                                                                       As of the date you file, the claim is: Check all that apply.
      Newtown                                  CT              06470
      City                                             State           ZIP Code        0      Contingent
                                                                                       0      Unliquidated
      Who incurred the debt? Check one.                                                0      Disputed
      IXl    Debtor 1 only
      0      Debtor 2 only                                                             Type of NONPRIORITY unsecured claim :
      0      Debtor 1 and Debtor 2 only                                                0      Student loans
      0      At least one of the debtors and another                                   0      Obligations arising out of a separation agreement or divorce that
                                                                                              you did not report as priority claims
      0      Check if this claim is for a community debt
                                                                                       0      Debts to pension or profit-sharing plans, and other simi lar debts
      Is the claim subject to offset?                                                  IXl    Other. Specify_S_e_rv_i_c_e_s_ _ _ _ _ _ _ _ __
      IXJ    No
      0      Yes



4.8
                                                                                       Last 4 digits of account number          .!__ _Q_      ~ ~                  $9,000.00
      Eversource
      Nonpriority Creditor's Name
                                                                                       When was the debt incurred?              1/1/2017
      Attn : Collection Agent P.O. Box 56004
      Number           Street
                                                                                       As of the date you file, the claim is: Check all that apply.
      Boston                                    MA             02205
      City                                             State           ZIP Code        0      Contingent
                                                                                       0      Unliquidated
      Who incurred the debt? Check one.
                                                                                       0      Disputed
      !Kl    Debtor 1 only
      0      Debtor 2 only                                                             Type of NONPRIORITY unsecured claim :
      0      Debtor 1 and Debtor 2 only
                                                                                       0      Student loans
      0      At least one of the debtors and another
                                                                                       0      Obligations arising out of a separation agreement or divorce that
                                                                                              you did not report as priority claims
      0      Check if this claim is for a community debt
                                                                                       0      Debts to pension or profit-sharing plans. and other similar debts
      Is the claim subject to offset?                                                  !Kl    Other. SpecifyGeneral Services
      IXJ    No
      0      Yes


                                                                                                                                                                   $2,400.00
                                                                                       Last 4 digits of account number ~              .!__ -1__ _l_
      Fingerhut
      Nonpriority Creditor's Name
                                                                                       When was the debt incurred?              1-1-2017
      Attn: Collection Agent P.O. Box 70281
      Number           Street
                                                                                       As of the date you file, the claim is : Check all that apply.
      Philadelphia                              PA                 19176
      City                                             State           ZIP Code         0     Contingent
                                                                                        0     Unliquidated
      Who incurred the debt? Check one.
                                                                                        0     Disputed
      !Kl    Debtor 1 only
      0      Debtor 2 only                                                             Type of NONPRIORITY unsecured claim :
      0      Debtor 1 and Debtor 2 only
                                                                                        0     Student loans
      0      At least one of the debtors and another
                                                                                        0     Obligations arising out of a separation agreement or divorce that
                                                                                              you did not report as priority claims
      0      Check if this claim is for a community debt
                                                                                       D      Debts to pension or profit-sharing plans, and other similar debts
      Is the claim subject to offset?                                                   IXl   Other. SpecifyCredit Card Charges
      IXJ    No
      0      Yes




  Official Form 106E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                                   page_±_ of~
 Debtor 1                Jose                A                        Ortiz                                 Case number (if known)_ _ _ _ _ _ _ _ _ _ _ _ _ _ __
                     Case
                      First Name 19-50720
                                     Middle Name Doc 1Last NaFiled
                                                             me    05/24/19           Entered 05/24/19 12:21:28                            Page 26 of 70
                     Your NONPRIORITY Unsecured Claims -Continuation Page


  After listing any entries on this page, number them beginning with 4.5, followed by 4.6, and so forth.                                                          Total claim



'4.101   First Premier Bank
                                                                                      Last 4 digits of account number         .1_ .1_ _1_ .1_                     $600.00
         Nonpriority Creditor's Name
                                                                                      When was the debt incurred?              1/1/2017
         Attn: Collection Agent P .O . Box 5529
         Number             Street
                                                                                      As of the date you file, the claim is : Check all that apply.
         Sioux Falls                              SD              57117
         City                                             State           ZIP Code    D      Contingent
                                                                                      D      Unliquidated
         Who incurred the debt? Check one.
                                                                                      D      Disputed
         IXI    Debtor 1 only
         D      Debtor 2 only                                                         Type of NONPRIORITY unsecured cla im:
         D      Debtor 1 and Debtor 2 only                                            D      Student loans
         D      At least one of the debtors and another
                                                                                      D      Obligations arising out of a separation agreement or divorce that
                                                                                             you did not report as priority claims
         D      Check if this claim is for a community debt
                                                                                      D      Debts to pension or profit-sharing plans. and other similar debts
         Is the claim subject to offset?                                              !XI    Other. SpecifyCredit Card Charges
         IXI    No
         D      Yes




           inn       s                                                                 Last 4 digits of account number         _1__ __§__ _1_ _l_                 $500.00
         Nonpriority Creditor's Name
                                                                                      When was the debt incurred?              1/1/2018
         Number             Street
                                                                                      As of the date you file, the claim is: Check all that apply.

         City                                             State           ZIP Code     D     Contingent
                                                                                       D     Unliquidated
         Who incurred the debt? Check one.
                                                                                       D     Disputed
         IX!    Debtor 1 only
         D      Debtor 2 only                                                         Type of NONPRIORITY unsecured claim :
         D      Debtor 1 and Debtor 2 only
                                                                                       D     Student loans
         D      At least one of the debtors and another
                                                                                       D     Obligations arising out of a separation agreement or divorce that
                                                                                             you did not report as priority claims
         D      Check if this claim is for a community debt
                                                                                       D     Debts to pension or profit-sharing plans, and other similar debts
         Is the cla im subject to offset?                                              IXl   Other. Specify Credit Card Charges
         IXJ    No
         D      Yes

4.12                                                                                                                                                              $300.00
         Kohls
                                                                                       Last 4 digits of account number         _l_ _Q_ _Q_ _1_
         Nonpri ority Creditor's Name
                                                                                      When was the debt incurred?              1/1/2017
         ATTN: Collection Agent P.O. Box 2983
         Number             Street
                                                                                      As of the date you file, the claim is : Check all that apply.
         Milwaukee                                 WI                53201
         City                                             State           ZIP Code     D     Contingent
                                                                                       D     Unliquidated
         Who incurred the debt? Check one.
                                                                                       D     Disputed
         IX!    Debtor 1 only
         D      Debtor 2 on ly                                                        Type of NONPRIORITY unsecured claim :
         D      Debtor 1 and Debtor 2 only
                                                                                       D     Student loans
         D      At least one of the debtors and another
                                                                                       D     Obligations arising out of a separation ag reement or divorce that
                                                                                             you did not report as priority claims
         D      Check if this claim is for a community debt
                                                                                       D     Debts to pension or profit-sharing plans, and other similar debts
         Is the claim subject to offset?                                               IXl   Other. specifyCredit Card Charges
         IXI    No
         D      Yes




   Official Form 106E/F                                       Schedule E/F: Creditors Who Have Unsecured Claims                                                   page~of ~
 Debtor 1             Jose                     A                        Ortiz                                  Case number Wkno wn)_ _ _ _ _ _ _ _ _ _ _ _ _ _ __
                     Case
                      First Name 19-50720
                                       Middle Name   Doc 1          Filed 05/24/19
                                                            Last Name                     Entered 05/24/19 12:21:28                            Page 27 of 70
                  Your NONPRIORITY Unsecured Claims-Continuation Page


  After listing any entries on this page, number them beginning with 4.5, followed by 4.6, and so forth.                                                             Total claim



'4,131                                                                                    Last 4 digits of account number ..]_         _1_ _!_ _Q_
         Macs                                                                                                                                                        $5,000.00
         Nonpriority Creditor's Name
                                                                                          When was the debt incurred?             1/1/2017
         ATTN : Collection Agent PO Box 96001108
         Number           Street
                                                                                          As of the date you file, the claim is: Check all that apply.
         Louisville                                  KY           40290
         City                                             State           ZIP Code        D     Contingent
                                                                                          D     Unliquidated
         Who incurred the debt? Check one.                                                D     Disputed
         Ill    Debtor 1 only
         D      Debtor 2 only                                                             Type of NONPRIORITY unsecured claim :
         0      Debtor 1 and Debtor 2 only                                                0     Student loans
         D      At least one of the debtors and another                                   D     Obligations arising out of a separation agreement or divorce that
                                                                                                you did not report as priority claims
         D      Check if this claim is for a community debt
                                                                                          D     Debts to pension or profit-sharing plans, and other simi lar debts
         Is the claim subject to offset?                                                  IXI   Other. SpecifyCredit Card Charges
         IXJ    No
         D      Yes




         Silver Hill Hospital
                                                                                          Last 4 digits of account number _ _ _ _                                    $1 3,000.00
         Nonpriority Creditor's Name
                                                                                          When was the debt incurred?             1/1 /2014
         Attn: Collection Agent          208 Valley Road
         Number           Street
                                                                                          As of the date you file, the claim is: Check all that apply.
         New Canaan                                  CT           06904
         City                                             State           ZIP Code        D     Contingent
                                                                                          D     Unliquidated
         Who incurred the debt? Check one.
                                                                                          D     Disputed
         (gl Debtor 1 only
         D      Debtor 2 only                                                             Type of NONPRIORITY unsecured claim :
         D      Debtor 1 and Debtor 2 only
                                                                                          D     Student loans
         D      At least one of the debtors and another
                                                                                          D     Obligations arising out of a separation agreement or divorce that
                                                                                                you did not report as priority claims
         D      Check if this claim is for a community debt
                                                                                          D     Debts to pension or profit-sharing plans. and other similar debts
         Is the claim subject to offset?                                                  Ill   Other. SpecifyCredit Card Charges
         IXJ    No
         D      Yes


                                                                                                                                                                     $3, 500.00
                                                                                          Last 4 digits of account number         __§__ -1._ __±_   ~
         Synchrony Bank
         Nonpriority Creditor's Name
                                                                                          When was the debt incurred?             1/1/2017
         Attn : Collection Agent P.O. Box            960013
         Number           Street
                                                                                          As of the date you file, the claim is: Check all that apply.
         Orlando                                     FL               32896
         City                                             State           ZIP Code        D     Contingent
                                                                                           0    Unliquidated
         Who incurred the debt? Check one.
                                                                                           0    Disputed
         W Debtor 1 only
         D Debtor 2 only                                                                  Type of NONPRIORITY unsecured claim:
         D Debtor 1 and Debtor 2 only                                                     D     Student loans
         D At least one of the debtors and another
                                                                                          D     Obligations arising out of a separation agreement or divorce that
                                                                                                you did not report as priority claims
         D      Check if this claim is for a community debt
                                                                                          D     Debts to pension or profit-sharing plans. and other similar debts
         Is the claim subject to offset?                                                  Ill   Other. SpecifyCredit Card Charges
         IXJ    No
         D      Yes




    Official Form 106E/F                                          Schedule E/F: Creditors Who Have Unsecured Claims                                                   page~ of ~
 Debtor 1             Jose                   A.                       Ortiz                                     Case number (it known)_ _ _ _ _ _ _ _ _ _ _ __         _ __
                     Case
                      First Name 19-50720
                                     Middle Name Doc 1Last Name
                                                             Filed 05/24/19               Entered 05/24/19 12:21:28                            Page 28 of 70
                  Your NONPRIORITY Unsecured Claims -Continuation Page


  After listing any entries on this page, number them beginning with 4.5, followed by 4.6, and so forth.                                                             Total claim



'4.161                                                                                    Last 4 digits of account number _ _ _ _
         Target Card Services                                                                                                                                        $2 ,000.00
         Nonpriority Creditor's Name
                                                                                          When was the debt incurred?             1/1/2010
         ATTN: Collection Agent           PO Box 660170
         Number           Street
                                                                                          As of the date you file, the claim is : Check all that apply.
         Dallas                                   TX              75266
         City                                             State           ZIP Code        D      Contingent
                                                                                          D      Unliquidated
         Who incurred the debt? Check one.                                                D      Disputed
         Iii    Debtor 1 only
         D      Debtor 2 only                                                             Type of NONPRIORITY unsecured claim :
         D      Debtor 1 and Debtor 2 only
                                                                                          D      Student loans
         D      At least one of the debtors and another                                   D      Obligations arising out of a separation agreement or divorce that
                                                                                                 you did not report as priority claims
         D      Check if this claim is for a community debt
                                                                                          D      Debts to pension or profit-sharing plans. and other similar debts
         Is the claim subject to offset?                                                  D      Other. Specify_ _ _ _ _ _ _ _ _ _ _ _ __
         Iii    No
         D      Yes


4.17
                                                                                          Last 4 digits of account number _1_           _!_   ~    _Q_               $3, 000.00
         TD Bank
         Nonpriority Creditor's Name
                                                                                          When was the debt incurred?             1/1/2018
         Attn : Collection Agent       P.O. Box 23072
         Number           Street
                                                                                          As of the date you file, the claim is: Check all that apply.
         Columbus                                  GA             31902
         City                                             State           ZIP Code        D      Contingent
                                                                                          D      Unliquidated
         Who incurred the debt? Check one.
                                                                                          D      Disputed
         ~ Debtor 1 only
         D      Debtor 2 only                                                             Type of NONPRIORITY unsecured claim :
         D      Debtor 1 and Debtor 2 only
                                                                                          D      Student loans
         D      At least one of the debtors and another
                                                                                          D      Obligations arising out of a separation agreement or divorce that
                                                                                                 you did not report as priority claims
         D      Check if this claim is for a community debt
                                                                                           D     Debts to pension or profit-sharing plans, and other similar debts
         Is the claim subject to offset?                                                   Iii   Other. SpecityCredit Card Charges
         Iii    No
         D      Yes


                                                                                                                                                                     $500.00
         Toyota Financial
                                                                                          Last 4 digits of account number         _±.__ _§__ _1_ 2_
         Nonpriority Creditor's Name
                                                                                          When was the debt incurred?             1/1 /2017
         Number           Street
                                                                                          As of the date you file, the claim is: Check all that apply.
         City                                             State           ZIP Code        D      Contingent
                                                                                          D      Unliquidated
         Who incurred the debt? Check one.
                                                                                          D      Disputed
         ~ Debtor 1 only
         D Debtor 2 only                                                                  Type of NONPRIORITY unsecured claim :
         D Debtor 1 and Debtor 2 only
                                                                                           D     Student loans
         D At least one of the debtors and another
                                                                                          D      Obligations arising out of a separation agreement or divorce that
                                                                                                 you did not report as priority claims
         D      Check if this claim is for a community debt
                                                                                          D      Debts to pension or profit-sharing plans, and other similar debts
         Is the claim subject to offset?                                                  Iii    Other. SpecifyCredit Card Charges
         Iii    No
         D      Yes




    Official Form 106E/F                                          Schedule E/F: Creditors Who Have Unsecured Claims                                                   page !_ of~
Debtor 1           Jose                         A                         Ortiz                                  Case number (it known)._ _ _ _ _ _ _ _ _ _ _ _ _ _ __
                  Case 19-50720
                   First Name           Middle Name   Doc 1           Filed 05/24/19
                                                              Last Name                    Entered 05/24/19 12:21:28                            Page 29 of 70
                  Your NONPRIORITY Unsecured Claims -Continuation Page


After listing any entries on this page, number them beginning with 4.5, followed by 4.6, and so forth.                                                                 Total claim




      U.S. Equities Corp
                                                                                            Last 4 digits of account number .]_ .]_           -1._        JL           $2,500.00
      Nonpriority Creditor's Name
                                                                                            When was the debt incurred?            1/1/2017
      Attn : Collection Agent P .O. Box               717
      Number             Street
                                                                                            As of the date you file, the claim is: Check all that apply.
      Satmford                                        CT            06906
      City                                                  State           ZIP Code        0     Contingent
                                                                                            0     Unliquidated
      Who incurred the debt? Check one.                                                     0     Disputed
      !XI    Debtor 1 only
      0      Debtor 2 only                                                                  Type of NONPRIORITY unsecured claim :
      0      Debtor 1 and Debtor 2 only                                                     0     Student loans
      0      At least one of the debtors and another
                                                                                            0     Obligations arising out of a separation agreement or divorce that
                                                                                                  you did not report as priority claims
      0      Check if this claim is for a community debt
                                                                                            0     Debts to pension or profit-sharing plans, and other similar debts
      Is the claim subject to offset?                                                       IXI   Other. SpecifyCredit Card Charges
      IXI    No
      0      Yes



4.2
                                                                                            Last 4 digits of account number _ _ _ _                                    $6 ,400.00
      US Equities Corp.
      Nonpri ority Creditor's Name
                                                                                            When was the debt incurred?             1-1-2017
      Attn: President             111   John Street RM      800
      Number             Street
                                                                                            As of the date you file, the claim is : Check all that apply.
      NY                                              NY            10038
      City                                                  State           ZIP Code        0     Contingent
                                                                                            0     Unliquidated
      Who incurred the debt? Check one.                                                     0     Disputed
      Ill    Debtor 1 only
      0      Debtor 2 only                                                                  Type of NONPRIORITY unsecured claim :
      0      Debtor 1 and Debtor 2 only
                                                                                            0     Student loans
      0      At least one of the debtors and another
                                                                                            0     Obligations arising out of a separation agreement or divorce that
                                                                                                  you did not report as priority claims
      D      Check if this claim is for a community debt
                                                                                            0     Debts to pension or profit-sharing plans, and other similar debts
      Is the claim subject to offset?                                                       Ill   Other. SpecifyCredit Card Charges
      IXJ    No
      0      Yes
                                              ____________________________________ ____                                                              ,.


                                                                                                                                                                       $ _ _ _ __
                                                                                            Last 4 digits of account number _ _ _ _
      Nonpri ority Creditor' s Name
                                                                                            When was the debt incurred?
      Number             Street
                                                                                            As of the date you file, the claim is: Check all that apply.

      City                                                  State           ZIP Code        0     Contingent
                                                                                            0     Unliquidated
      Who incurred the debt? Check one.
                                                                                            0     Disputed
      0      Debtor 1 only
      0      Debtor 2 only                                                                  Type of NONPRIORITY unsecured claim:
      0      Debtor 1 and Debtor 2 only
                                                                                            0     Student loans
      0      At least one of the debtors and another
                                                                                            0     Obligations arising out of a separation agreement or divorce that
                                                                                                  you did not report as priority claims
      0      Check if this claim is for a community debt
                                                                                             0    Debts to pension or profit-sharing plans, and other sim ilar debts
      Is the claim subject to offset?                                                        0    Other. Specify_ _ _ _ _ _ _ _ _ _ _ _ __
      0      No
      0      Yes




  Official Form 106E/F                                              Schedule E/F: Creditors Who Have Unsecured Claims                                                   page~of ~
Debtor 1        Jose                   A                    Ortiz                              Case number <if known)_ _ _ _ _ _ _ __ __ _ _ __
           Case
            First Name 19-50720
                           Middle Name Doc 1Last Name
                                                   Filed 05/24/19               Entered 05/24/19 12:21:28              Page 30 of 70
           Add the Amounts for Each Type of Unsecured Claim


s. Total the amounts of certain types of unsecured claims. This information is for statistical reporting purposes only. 28 U.S.C. §159.
   Add the amounts for each type of unsecured claim.




                                                                                         Total claim


                 6a . Domestic support obligations                               6a .
Total claims                                                                              $
from Part 1
                 6b. Taxes and certain other debts you owe the
                     government                                                  6b.      $

                 6c. Claims for death or personal injury while you were
                     intoxicated                                                 6c.
                                                                                          $
                 6d. Other. Add all other priority unsecured claims.
                     Write that amount here .                                    6d .   + $



                 6e. Total. Ad d lines 6a through 6d.                            6e.
                                                                                          $


                                                                                         Total claim


                 6f. Student loans                                               6f.
 Total claims                                                                             $ 0.00
 from Part 2
                 6g . Obligations arising out of a separation agreement
                      or divorce that you did not report as priority
                      cla ims                                                    6g .     $ 0.00
                 6h. Debts to pension or profit-sharing plans, and other
                       similar debts                                             6h.      $0.00

                 6i. Other. Add all othe r nonpriority unsecured claims.
                     Write that amount here.                                     6i.    + $ 68 ,650.00


                 6j . Total. Add lines 6f through 6i.                            6j .
                                                                                          $ 68,650.00




  Official Form 106E/F                                  Schedule E/F: Creditors Who Have Unsecured Claims                                 page~of ~
                   Case 19-50720               Doc 1           Filed 05/24/19           Entered 05/24/19 12:21:28                    Page 31 of 70

 Fill in this information to identify your case:


  Debtor                Jose A. Ortiz
                         First Name              Middle Name              Last Name

  Debtor 2
  (Spouse If fil ing)    First Name              Middle Name              Last Name


  United States Ban kruptcy Court for the: District    of Connecticut

  Case number
   (If known)                                                                                                                                 D    Check if this is an
                                                                                                                                                   amended filing


Official Form 106G
Schedule G: Executory Contracts and Unexpired Leases                                                                                                        12/15

Be as complete and accurate as possible. If two married people are filing together, both are equally responsible for supplying correct
information. If more space is needed, copy the additional page, fill it out, number the entries, and attach it to this page. On the top of any
additional pages, write your name and case number (if known).


  1. Do you have any executory contracts or unexpired leases?
         Iii    No. Check this box and file this form with the court with your other schedules . You have nothing else to report on th is fo rm.
         0      Yes. Fill in all of the information below even if the contracts or leases are listed on Schedule AIB: Property (Official Form 106A/B).

  2. List separately each person or company with whom you have the contract or lease. Then state what each contract or lease is for (for
     example, rent, vehicle lease, cell phone). See the instructions for this form in the instruction booklet fo r more examples of executory co ntracts and
     unexpired leases .

         Person or company w ith whom you have the contract or lease                                 State what the contract or lease is for

2.1
         Name


         Number             Street


         City                                State      ZIP Code

.2 .2:
                                                                      -----·          ------------~            -----
     :
         Name


         Number             Street


         City                                State      ZIP Code
2.3
         Name


         Number             Street


         City                                State      ZIP Code

 2.4
         Name

         Number             Street


         q ty_                               State     . Z!f.S: ode

2 .5
         Name


         Number             Street


         City                                State      ZIP Code



Official Form 106G                                   Schedule G: Executory Contracts and Unexpired Leases                                            page 1 of _1_
                    Case 19-50720                      Doc 1              Filed 05/24/19           Entered 05/24/19 12:21:28                    Page 32 of 70
 Fill in this information to identify your case:

 Debtor 1              Jose A. Ortiz
                         First Name                       Middle Name                  Last Name

 Debtor 2
 (Spouse, if filing) First Name                           Middle Name                  Last Name


 United States Ban kruptcy Court for the: District             of Connecticut

 Case number
  (If   known)
                                                                                                                                                            D   Check if this is an
                                                                                                                                                                amended filing

Official Form 106H
Schedule H: Your Codebtors                                                                                                                                                 12/15

Codebtors are people or entities who are also liable for any debts you may have. Be as complete and accurate as possible. If two married people
are filing together, both are equally responsible for supplying correct information . If more space is needed, copy the Additional Page, fill it out,
and number the entries in the boxes on the left. Attach the Additional Page to this page. On the top of any Additional Pages, write your name and
case number (if known). Answer every question.

 1. Do you have any codebtors? (If you are filing a joint case , do not list either spouse as a codebtor. )
         Ii) No
         D    Yes
 2. Within the last 8 years, have you lived in a community property state or territory? (Community property states and territories include
         Arizona , Californ ia, Idaho, Louisiana , Nevada , New Mexico, Puerto Rico, Texas , Washington , and Wisconsin .)
         Ii) No . Go to line 3.
         0    Yes. Did your spouse , former spouse, or legal equivalent live with you at the time?
              D No
              D     Yes. In wh ich community state or territory did you l i v e ? - - - - - - - -· Fill in the name and current address of that pers on.


                       Name of your spouse, former spouse, or legal equivalent



                       Number            Street



                       City                                             State                      ZI P Code

 3. In Column 1, list all of your codebtors . Do not include your spouse as a codebtor if your spouse is filing with you . List the person
     shown in line 2 again as a codebtor only if that person is a guarantor or cosigner. Make sure you have listed the creditor on
     Schedule D (Official Form 106D}, Schedule EIF (Official Form 106EIF), or Schedule G (Official Form 106G). Use Schedule D,
     Schedule EIF, or Schedule G to fill out Column 2.

          Column 1: You r codebtor                                                                                        Column 2: The creditor to whom you owe the debt

                                                                                                                          Check all schedules that apply:

~            Name
                                                                                                                          D Schedule D, line _ __
                                                                                                                          D   Schedule E/F, line _ __
             Number             Street                                                                                    D   Schedule G, line _ __

             City                                                           State                   . ,llf>Co.de

EJ           Name
                                                                                                                          D Schedule D, line _ __
                                                                                                                          D Schedule E/F, line _ __
             Number             Street                                                                                    D Schedule G, line _ __
             City                                                           State                      ZI P C<)de

§]                                                                                                                        D   Schedule D, line _ __
             Name
                                                                                                                          D Schedule E/F, line _ __
             Number             Street
                                                                                                                          D Schedule G, line _ __
             City___                                                        Stat~                  ___ Z if Co.<J.<c _.

Official Form 106H                                                                  Schedule H: Your Codebtors                                                    pag e 1 of _1_
                 Case 19-50720             Doc 1          Filed 05/24/19            Entered 05/24/19 12:21:28                        Page 33 of 70
 Fill in this information to identify your case:


 Debtor 1             Jose A. Ortiz
                      First Name            Middle Name              Last Name

 Debtor 2
 (Spou se, if fi ling) First Name           Middle Name              Last Name


 United States Bankruptcy Court for the:              District of Connecticut

 Case number                                                                                                Check if this is:
 (If known)
                                                                                                             D   An amended filing
                                                                                                             D   A supplement showing post-petition
                                                                                                                 chapter 13 income as of the following date:
Official Form 1061                                                                                                 MM I DD I YYYY

Schedule I: Your Income                                                                                                                                       12/15

Be as complete and accurate as possible. If two married people are filing together (Debtor 1 and Debtor 2), both are equally responsible for
supplying correct information. If you are married and not filing jointly, and your spouse is living with you, include information about your spouse.
If you are separated and your spouse is not filing with you, do not include information about your spouse. If more space is needed , attach a
separate sheet to this form. On the top of any additional pages, write your name and case number (if known). Answer every question .


HMfM                  Describe Employment


 1.     Fill in your employment
        information.                                                         Debtor 1                                           Debtor 2 or non-filing spouse

        If you have more than one job,
        attach a separate page with
        information about additional       Employment status              IXI    Employed                                       D   Employed
        employers.                                                        D      Not employed                                   D   Not employed
        Include part-time, seasonal, or
        self-employed work.
                                           Occupation                   Minister
        Occupation may Include student
        or homemaker, if it applies.
                                           Employer's name              Church of Ebenezer


                                           Employer's address           494 Broadway
                                                                         Number      Street                                 Number       Street




                                                                        Brooklyn, NY 11211
                                                                         City                   State   ZIP Code            City                   State    ZIP Code

                                           How long employed there?              28 Years


 1¥£8                 Give Details About Monthly Income

        Estimate monthly income as of the date you file this form . If you have nothing to report for any line , write $0 in the space. Include your non-filing
        spouse unless you are separated .
        If you or your non-fi ling spouse have more than one employer, combine the information for all employers for that person on the lines
        below. If you need more space , attach a separate sheet to th is form.

                                                                                                         For Debtor 1        For Debtor 2 or
                                                                                                                             non-filing spouse
   2. List monthly gross wages, salary, and commissions (before all payro ll
         deductions). If not paid monthly, calculate what the monthly wage would be.            2.
                                                                                                        $4,000.00                $0.00

   3. Estimate and list monthly overtime pay.                                                   3.   + $0.00                + $0.00


   4.    Calculate gross income. Add line 2 + line 3.                                           4.      $4 ,000.00
                                                                                                                        II       $0.00




Official Form 1061                                                Schedule I: Your Income                                                                  page 1
                Case 19-50720                  Doc 1     Filed 05/24/19            Entered 05/24/19 12:21:28                        Page 34 of 70
Debtor 1         Jose A. Ortiz                                                                           Case number (if known)_ _ _ _ _ _ _ _ _ _ _ _ _ __
                 First Name      Middle Name       Last Name



                                                                                                         For Debtor 1      For Debtor 2 or
                                                                                                                           non-filin s ouse

        Copy line 4 here                                                           ........-+ 4 .        $4,000.00              $0.00

  s. List all payroll deductions:

         5a . Tax, Medicare, and Social Security deductions                                   5a .       $564.00                $0.00
         5b. Mandatory contributions for retirement plans                                     5b.        $0.00                  $0.00
         5c. Voluntary contributions for retirement plans                                     5c.        $0.00                  $0.00
         5d . Required repayments of retirement fund loans                                    5d.        $0.00                  $0.00
         5e. Insurance                                                                        5e.        $0.00                  $0.00
         5f. Domestic support obligations                                                     5f.        $0.00                  $0.00
         5g . Union dues                                                                      5g .       $0.00                  $0.00

         5h . Other deductions. Specify: - - - - - - - - - - - - - - - -                      5h . + $0.00                 + $0.00

   6.    Add the payroll deductions. Add lines 5a + 5b + 5c + 5d + 5e +5f + 5g + 5h .          6.        $564.00                $0.00

   7.    Calculate total monthly take-home pay. Subtract line 6 from line 4.                   7.        $3,436.00              $0.00

   B. List all other income regularly received:

         Ba . Net income from rental property and from operating a business,
              profession, or farm
              Attach a statement for each property and business showing gross
              receipts , ordinary and necessary business expenses, and the total                         $0.00                  $0.00
              monthly net income .                                                            Ba .
         Sb. Interest and dividends                                                           8b .       $0.00                  $0.00
         Be. Fam ily support payments that you, a non-filing spouse, or a dependent
             regularly receive
              Include alimony, spousal support, child support, maintenance, divorce                      $0.00                  $0.00
              settlement, and property settlement.                                            8c.
         8d . Unemployment compensation                                                       8d .       $0.00                  $0.00
         8e . Social Security                                                                 Se .       $0.00                  $0.00
          Sf. Other government assistance that you regularly receive
              Include cash assistance and the value (if known) of any non-cash assistance
              that you receive , such as food stamps (benefits under the Supplemental                    $0.00                  $0.00
              Nutrition Assistance Program ) or housing subsidies.
              Specify:                                                                  Sf.

          8g . Pension or retirement income                                                   8g .       $0.00                  $0.00

          8h . Other monthly income. Specify: - - - - - - - - - - - - -- -                     8h . +$0.00                     +$0.00

   9. Add all other income. Add lines 8a + 8b + Be+ 8d + Se + Bf +Bg + 8h .                    9.
                                                                                                     I   $0.00
                                                                                                                        II      $0.00

  10.   Calculate monthly income. Add line 7 +line 9.
        Add the entries in line 10 for Debtor 1 and Debtor 2 or non-filing spouse .             10   I   $3,436.00
                                                                                                                        I+ I    $0.00               I= 1$3.436.00
  11 . State all other regular contributions to the expenses that you list in Schedule J.
         Include contributions from an unmarried partner, members of your household , your dependents, your roommates , and other
         friends or relatives.
         Do not include any amounts already included in lines 2-10 or amounts that are not available to pay expenses listed in Schedule J.
         Specify: _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ __                                                 11 . +          $_o._o_o_ _ __
   12. Add the amount in the last column of line   10 to the amount in line 11 . The result is the combined monthly income.
         Write that amount on the Summary of Your Assets and Liabilities and Certain Statistical Information, if it applies                   12.      1$3.436.00
                                                                                                                                                       Combined
                                                                                                                                                       monthly income
    13. Do    you expect an increase or decrease within the year after you file this form?
           ~No .
          D   Yes. Explain :


   Official Form 1061                                              Schedule I: Your Income                                                               page 2
                Case 19-50720              Doc 1           Filed 05/24/19               Entered 05/24/19 12:21:28                        Page 35 of 70
 Fill in this information to identify your case:

 Debtor 1          Jose     A. Ortiz
                     First Name              Middle Name                 Last Name                         Check if this is:
 Debtor 2                                                                                                  D   An amended filing
 (Spouse, if filing) First Name              Middle Name                 Last Name

                                                                                                           D   A supplement showing post-petition chapter 13
 United States Bankruptcy Court for the: _____
                                             D_is_t_r_ic_t_o_f_C_o_n_n_e_c_t_ic_u_t_ _ __                      expenses as of the following date:
 Case number                                                                                                   MM I DD I YYYY
 (If known )




Official Form 106J
Schedule J: Your Expenses                                                                                                                                      12/15

Be as complete and accurate as possible. If two married people are filing together, both are equally responsible for supplying correct
information. If more space is needed, attach another sheet to this form. On the top of any additional pages, write your name and case number
(if known). Answer every question.

                     Describe Your Household

1. Is this a joint case?

    ~ No . Go to line 2 .
    D Yes. Does Debtor 2 live in a separate household?

                 D No
                 D    Yes. Debtor 2 must file Official Forms 106J-2, Expenses for Separate Household of Debtor 2.

2. Do you have dependents?                   lj) No
                                                                                         Dependent's relationship to                  Dependent's   Does dependent live
    Do not list Debtor 1 and                 D     Yes. Fill out this information for    Debtor 1 or Debtor 2                         age           with you?
    Debtor 2.                                      each dependent .............. ..
    Do not state the dependents'
                                                                                                                                                    D    No
    names .                                                                                                                                         0    Yes

                                                                                                                                                    0    No
                                                                                                                                                    0    Yes

                                                                                                                                                    0    No
                                                                                                                                                    0    Yes

                                                                                                                                                    0    No
                                                                                                                                                    0    Yes

                                                                                                                                                    0    No
                                                                                                                                                    0    Yes

3. Do your expenses include
    expenses of people other than
                                             Iii   No
    you~self arid your depen~~rit~?          0     Yes


                 Estimate Your Ongoing Monthly Expenses

 Estimate your expenses as of your bankruptcy filing date unless you are using this form as a supplement in a Chapter 13 case to report
 expenses as of a date after the bankruptcy is filed. If this is a supplemental Schedule J, check the box at the top of the form and fill in the
 applicable date.
 Include expenses paid for with non-cash government assistance if you know the value of
 such assistance and have included it on Schedule I: Your Income (Official Form B 1061.)                                                 Your expenses

 4. The rental or home ownership expenses for your residence. Include first mortgage payments and
    any rent for the ground or lot.
                                                                                                                                        $3,447.30
                                                                                                                               4.

      If not included in line 4:
      4a.      Real estate taxes                                                                                               4a.      $0.00
      4b.      Property, homeowner's, or renter's insurance                                                                    4b.      $0.00
      4c.      Home maintenance , repair, and upkeep expenses                                                                  4c.      $150.00
      4d.      Homeowner's association or condominium dues                                                                     4d .     $0.00

  Official Form 106J                                             Schedule J : Your Expenses                                                               page 1
               Case 19-50720                  Doc 1      Filed 05/24/19        Entered 05/24/19 12:21:28                 Page 36 of 70
Debtor 1        Jose A. Ortiz                                                              Case number (it known)._ _ _ _ _ _ _ _ _ _ _ __ __
                  First Name    Middle Name        Last Name




                                                                                                                        Your expenses

                                                                                                                        $0.00
 5. Additional mortgage payments for your residence , such as home equity loans                              5.

 6. Utilities :
      6a.    Electricity, heat, natural gas                                                                  6a.        $350.00
      6b.    Water, sewer, garbage collection                                                                6b.        $45.00
      6c.    Telephone , cell phone, Internet, satellite, and cable services                                 6c.        $180.00
      6d .   Other. Specify:                                                                                 6d.        $0.00

 7. Food and housekeeping supplies                                                                           7.         $350.00

 8. Childcare and children 's education costs                                                                8.         $0.00
  9. Clothing, laundry, and dry cleaning                                                                     9.         $10.00
10. Personal care products and services                                                                      10.        $10.00
11 . Medical and dental expenses                                                                             11 .       $0.00
12. Transportation. Include gas , maintenance , bus or tra in fare .
                                                                                                                        $200.00
    Do not include car payments.                                                                             12.

13.   Entertainment, clubs, recreation , newspapers, magazines, and books                                    13.        $10.00
14.   Charitable contributions and religious donations                                                       14.        $400.00

 15. Insurance.
     Do not include insurance deducted from your pay or included in lines 4 or 20.

      15a. Life insurance                                                                                    15a.       $0.00
      15b. Health insurance                                                                                  15b.       $0.00
      15c. Vehicle insurance                                                                                 15c.       $473.00
      15d. Other insurance. Specify: _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ __                                      15d.       $0.00

16.   Taxes. Do not include taxes deducted from your pay or included in lines 4 or 20.
                                                                                                                        $0.00
      Specify: _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ __                                              16.

 17. Installment or lease payments:

      17a. Car payments for Vehicle 1                                                                        17a.       $568.00

      17b. Car payments for Veh icle 2                                                                        17b.      $0.00
      17c. Other. Specify:. _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ __ __ __                                            17c.      $
      17d. Other. Specify:_ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ __                                            17d.      $

 18. Your payments of alimony, maintenance, and support that you did not report as deducted from
     your pay on line 5, Schedule I, Your Income (Official Form 1061).                                            18.   $0.00

 19. Other payments you make to support others who do not live with you.
      Specify:_ _ _ _ _ __ __ _ __ _ __ _ _ _ _ _ _ _ _ _ __                                                      19.   $0.00

 20. Other real property expenses not included in lines 4 or 5 of this form or on Schedule I: Your Income.

      20a . Mortgages on other property                                                                      20a .      $0.00

      20b. Real estate taxes                                                                                 20b.       $0.00
       20c. Property, homeowner's, or renter's insurance                                                      20c.      $0.00
       20d. Maintenance , repair, and upkeep expenses                                                         20d.      $0.00
       20e. Homeowner's association or condominium dues                                                       20e.      $0.00


   Official Form 106J                                          Schedule J: Your Expenses                                                page 2
                 Case 19-50720                    Doc 1     Filed 05/24/19        Entered 05/24/19 12:21:28                    Page 37 of 70
Debtor 1             Jose A. Ortiz                                                               Case number   (if known)_ _ _ _ _ _ _ _ _ _ _ _ _ __
                     First Name     Middle Name       Last Name




21 .    Other. Specify: - - - - - - - - - - - - - - - - - - - - - -                                                   21 .   +$_0._0_0_ _ _ _ _ __


22.     Calculate your monthly expenses.                                                                                     $6,193.30
        22a . Add lines 4 through 21 .
                                                                                                                             $ _ _ _ _ _ _ _ _~
        22b . Copy line 22 (monthly expenses for Debtor 2) , if any, from Official Form 106J-2
        22c. Add line 22a and 22b. The result is your monthly expenses .                                              22 .    $6 193.30



23 . Calculate your monthly net income.
                                                                                                                              $3,436.00
       23a.     Copy line 12 (your combined monthly income) from Schedule I.                                         23a.

       23b .    Copy you r monthly expenses from line 22 above.                                                      23b .   -$6193.30

       23c.     Subtract your monthly expenses from your monthly income.
                                                                                                                              $-2 757.30
                The result is your monthly net income .                                                              23c.




24. Do you expect an increase or decrease in your expenses within the year after you file this form?

       For example, do you expect to finish paying for your car loan with in the year or do you expect your
       mortgage payment to increase or decrease because of a modification to the terms of your mortgage?

       ~No .
       D      Yes.       Explain here :




   Official Form 106J                                             Schedule J: Your Expenses                                                   page 3
                 Case 19-50720                    Doc 1            Filed 05/24/19                  Entered 05/24/19 12:21:28                               Page 38 of 70

  Fill in this information to identify your case:

  Debtor 1              Jose A. Ortiz
                         First Name                  Middle Name                    Last Name

  Debtor 2
  (Spouse, if filing)    F;rs1 Name                  Middle Name                    Last Name


  United States Bankruptcy Court for th e:      District of Connecticut

  Case number                                                                                                                                                    D   Check if this is an
                         (If known)                                                                                                                                  amended filing




 Official Form 106Sum
 Summary of Your Assets and Liabilities and Certain Statistical Information                                                                                                       12/15

 Be as complete and accurate as possible. If two married people are filing together, both are equally responsible for supplying correct
 information. Fill out all of your schedules first; then complete the information on this form . If you are filing amended schedules after you file
 your original forms, you must fill out a new Summary and check the box at the top of this page .


• , , , Summarize Your Assets


                                                                                                                                                              Your assets
                                                                                                                                                              Value of what you own
 1. Schedule AIB: Property (Official Form 106A/B)
     1a. Copy line 55 , Total real estate, from Schedule AIB ...... .. .. . ..
                                                                                                                                                                  $ 440,000.00


     1b. Copy line 62 , Total personal property, from Schedule AIB                                                                                                $ 10,500.00

     1c. Copy line 63, Total of all property on Schedule AIB .
                                                                                                                                                                  $ 6,100.00


. , , , Summarize Your Liabilities



                                                                                                                                                               Your liabilities
                                                                                                                                                               Amount you owe
 2. Schedule D: Creditors Who Have Claims Secured by Property (Official Form 1060)
     2a. Copy the total you listed in Column A, Amount of claim, at the bottom of the last page of Part 1 of Schedule                                o            $ 801,000.00


 3. Schedule EIF: Creditors Who Have Unsecured Claims (Official Form 106E/F)
                                                                                                                                                                  $ 0.00
      3a. Copy the total claims from Part 1 (priority unsecured claims) from line 6e of Schedule EIF ........ . ..

     3b. Copy the tota l claims from Part 2 (nonpriority unsecured cla ims) from line 6j of Schedule EIF .
                                                                                                                                                              + $ 76,100.00

                                                                                                                                     Your total liabilities       $ 877,100.00


f§fl              Summarize Your Income and Expenses



 4 . Schedule I: Your Income {Official Form 1061)
     Copy your combined monthly income from line 12 of Schedule 1....... ....... ................. ... ....... .... ... ...... ... .. .......... ... ...          $ 3,436.00

 5. Schedule J: Yo ur Expenses (Official Form 106J)
     Copy your monthly expenses from line 22 , Column A, of Schedule J                                                                                            $ 6,193.30




 Official Form 106Sum                                Summary of Your Assets and Liabilities and Certain Statistical Information                                         page 1 of 2
                 Case 19-50720               Doc 1      Filed 05/24/19            Entered 05/24/19 12:21:28                      Page 39 of 70
Debtor 1          Jose A. Ortiz                                                                    Case number (if known) _ _ _ _ _ _ _ _ _ _ _ _ __
                  First Name   Middle Name         Last Name




                 Answer These Questions for Administrative and Statistical Records


6. Are you filing for bankruptcy under Chapters 7, 11 , or 13?

     0     No . You have nothing to report on this part of the form . Check this box and submit this form to the court with your other schedules .
     !XI   Yes


7. What kind of debt do you have?

     lit   Your debts are primarily consumer debts. Consumer debts are those "incurred by an individual primarily for a personal ,
           family , or household purpose." 11 U.S.C . § 101 (8). Fill out lines 8-1 O for statistical purposes . 28 U.S.C. § 159.

     0     Your debts are not primarily consumer debts . You have nothing to report on this part of the form. Check th is box and submit
           this form to the court with you r other schedules .



B.   From the Statement of Your Current Monthly Income: Copy your total current monthly income from Official
     Form 122A-1 Line 11 ; OR, Form 1228 Line 11 ; OR, Form 122C-1 Line 14.                                                               $4,000.00




9. Copy the following special categories of claims from Part 4, line 6 of Schedule EIF:


                                                                                                           Total claim


         From Part 4 on Schedule EJF, copy the following:


     9a . Domestic support obligations (Copy line 6a.)


     9b . Taxes and certain other debts you owe the government. (Copy line 6b.)


     9c. Claims for death or personal injury while you were intoxicated . (Copy line 6c.)


     9d . Student loans. (Copy line 6f.)
                                                                                                           $0.00
     9e . Obligations arising out of a separation agreement or divorce that you did not report as
          priority claims. (Copy line 6g .)                                                                $0.00

     9f. Debts to pension or profit-sharing plans , and other similar debts . (Copy line 6h .)           + $0.00


     9g . Total. Add lines 9a through 9f.                                                                  $0.00




     Official Form 106Sum                     Summary of Your Assets and Liabilities and Certain Statistical Information                        page 2 of 2
                   Case 19-50720             Doc 1         Filed 05/24/19            Entered 05/24/19 12:21:28                  Page 40 of 70
Fill in this information to identify your case:

Debtor 1          Jose A. Ortiz
                    First Name               Middle Name           Last Name


Debtor 2
(Spouse, if filin g) First Name              Middle Name           Last Na me


United States Bankruptcy Court for the: District of Connecticut

Case number
 (If known)
                                                                                                                                     0   Check if this is an
                                                                                                                                         amended filing



  Official Form 1060ec
  Declaration About an Individual Debtor's Schedules                                                                                               12/15

  If two married people are filing together, both are equally responsible for supplying correct information.

  You must file this form whenever you file bankruptcy schedules or amended schedules. Making a false statement, concealing property, or
  obtaining money or property by fraud in connection with a bankruptcy case can result in fines up to $250,000, or imprisonment for up to 20
  years, or both. 18 U.S.C. §§ 152, 1341, 1519, and 3571.




                      Sign Below



        Did you pay or agree to pay someone who is NOT an attorney to help you fill out bankruptcy forms?

        Ii) No
        0     Yes. Name of person _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ . Attach Bankruptcy Petition Preparer's Notice, Declaration, and
                                                                                              Signature (Offici al Form 119).




        Under penalty of perjury, I declare that I have read the summary and schedules filed with this declaration and
        that they are true and correct.




      X /s/Jose A. Ortiz
          Signature of Debtor 1


          Date   05/23/2019                                             Date _ _ _ _ _ __
                  MM /    DD      I   YYYY                                      MM / DD I   YYYY




   Official Form 106Dec                                      Declaration About an Individual Debtor's Schedules                                page 1
                  Case 19-50720                 Doc 1           Filed 05/24/19           Entered 05/24/19 12:21:28              Page 41 of 70

 Fill in this information to identify your case:


 Debtor 1              Jose                      A                         Ortiz
                        First Name                Middle Name               Last Name

 Debtor 2
 (Spouse, if filing)    First Name                Middle Name               Last Name


 United States Bankru ptcy Court for the: _D_is_t_ri_c_t_o_f_C_o_n_n_e_c_t'_1c_u_t_ _ _ _ _ _ _ __

 Case number
 (If known )                                                                                                                             0   Check if this is an
                                                                                                                                             amended filing




Official Form 107
Statement of Financial Affairs for Individuals Filing for Bankruptcy                                                                                             04/19

Be as complete and accurate as possible. If two married people are filing together, both are equally responsible for supplying correct
information. If more space is needed, attach a separate sheet to this form. On the top of any additional pages, write your name and case
number (if known). Answer every question.


                  Give Details About Your Marital Status and Where You Lived Before


 1. What is your current marital status?


       0     Married
       IXI   Not married


 2. During the last             3 years, have you lived anywhere other than where you live now?
      IXI    No
      0      Yes. List all of the places you lived in the last 3 years. Do not include where you live now.

               Debtor 1:                                              Dates Debtor 1        Debtor 2:                                          Dates Debtor 2
                                                                      lived there                                                              lived there


                                                                                            0   Same as Debtor 1                              D    Same as Debtor 1

                                                                     From                                                                          From
                Number               Street                                                     Number Street                                              ---
                                                                     To                                                                            To




                City                           State ZIP Code                                   City                State ZIP Code

                                                                                            D   Same as Debtor 1                              D    Same as Debtor 1

                                                                     From                                                                          From _ __
                Number               Street                                                     Number Street
                                                                     To                                                                            To



                City                           State ZIP Code                                   City                State    ZIP Code


 3. Within the last 8 years, did you ever live with a spouse or legal equivalent in a community property state or territory? (Community property states
      and territories include Arizona , California , Idaho , Louisiana , Nevada , New Mexico, Puerto Rico, Texas , Washington , and Wisconsin .)
      129    No
      0      Yes. Make sure you fill out Schedule H: Your Codebtors (Official Form 106H).




 Official Form 107                                 Statement of Financial Affairs for Individuals Filing for Bankruptcy                                 page 1
                Case 19-50720                 Doc 1        Filed 05/24/19               Entered 05/24/19 12:21:28                         Page 42 of 70
Debtor 1         Jose A Ortiz                                                                           Case number (if known), _ _ _ _ _ _ _ _ _ _ _ _ _ _ __
                First Name      Middle Name          Last Name




i§fj         Explain the Sources of Your Income

 4. Did you have any income from employment or from operating a business during this year or the two previous calendar years?
    Fill in the total amount of income you received from all jobs and all businesses, includ ing part-time activities.
    If you are filing a joint case and you have income that you receive together, list it only once under Debtor 1.

     D No
     ~ Yes. Fill in the details .

                                                            Debtor 1

                                                            Sources of income           Gross income              Sources of income            Gross income
                                                            Check all that apply.       (before deductions and    Check all that apply.        (before deductions and
                                                                                        exclusions)                                            exclusions)

           From January 1 of current year until
                                                            ~ Wages, comm issions,                                D   Wages , commissions ,
                                                                 bonuses, tips           $0.00                        bonuses, tips            $ _ _ _ _ _ _ __
           the date you filed for bankruptcy:
                                                            D    Operating a business                             D   Operating a business


                                                             ~ Wages, commissions,                                D   Wages, commissions,
            For last calendar year:
                                                                 bonuses, tips           $0.00                        bonuses, tips            $_ _ _ _ _ _ _ ~
            (January 1 to December 31 , 2017                 D   Operating a business                             D   Operating a business
                                              yyyy


                                                             ~ Wages, commissions ,                               D   Wages, commissions,
            For the calendar year before that:
                                                                 bonuses, tips                                        bonuses, tips
                                                                                         $0. 00                                                $ _ _ _ _ _ __
            (J anuary 1 to December 31 , 2016                D   Operating a business                             D   Operating a business
                                              yyyy



  5. Did you receive any other income during this year or the two previous calendar years?
     Include income regardless of whether that income is taxable. Examples of other income are alimony; child support; Social Security, unemployment,
     and other public benefit payments ; pensions ; rental income ; interest; dividends; money collected from lawsuits ; royalties ; and gamblin g and lottery
     winnings. If you are filing a joint case and you have income that you received together, list it only once under Debtor 1.

      List each source and the gross income from each source separately. Do not include income that you listed in line 4 .

     ril   No
     D     Yes. Fill in the details.

                                                            Debtor 1                                              . Debtor 2

                                                             Sources of income           Gross income from         Sources of income           Gross income from
                                                             Describe below.             each source               Describe below.             each source
                                                                                         (before deductions and                                (before deductions and
                                                                                         exclusions)                                           excl usions)



            From January 1 of current year until                                        $________ ----------                                  $ _ _ _ _ _ _ __
            the date you filed for bankruptcy:
                                                                                        $________ ----------                                  $ _ _ _ _ __
                                                                                        $________ ----------                                  $_ _ __ __ _ _


                                                                                        $ _ _ _ _ _ __                                        $_ _ _ _ _ _ _ _
             For last calendar year:
             (Janu ary 1 to December 3 1 , _ _ _ )                                      $ _ _ _ _ _ _ __                                      $ _ _ __ __ __
                                              yyyy
                                                                                        $ _ _ _ _ _ _ __                                      $ _ _ _ _ _ _ __



             For the calendar year before that:                                         $ _ _ _ _ _ _ __                                      $_ _ _ _ _ _ _ _
             (J anuary 1 to December 31 , _ _ _ )                                       $_ _ _ _ _ _ __                                       $ _ _ _ _ _ _ __
                                              yyyy
                                                                                        $_ _ _ _ _ _ __                                       $_ _ _ _ _ _ _ _




Official Form 107                                Statement of Financial Affairs for Individuals Filing for Bankruptcy                                      page 2
             Case 19-50720                     Doc 1             Filed 05/24/19        Entered 05/24/19 12:21:28                   Page 43 of 70
Debtor 1       Jose A Ortiz                                                                            Case number   (itknown) _ _ _ _ _ _ _ _ _ _ _ _ _ __
               First Name        Middle Name               Last Name




              List Certain Payments You Made Before You Filed for Bankruptcy



 6. Are either Debtor 1 's or Debtor 2's debts primarily consumer debts?

     0     No. Neither Debtor 1 nor Debtor 2 has primarily consumer debts. Consumer debts are defined in 11 U.S.C. § 101 (8) as
               "incurred by an individual primarily for a personal, family , or household purpose."
               During the 90 days before you filed for bankruptcy, did you pay any creditor a tota l of $6 ,825* or more?

               0      No . Go to line 7.

               0      Yes. List below each creditor to whom you paid a total of $6,825* or more in one or more payments and the
                           total amount you paid that creditor. Do not include payments for domestic support obligations , such as
                           child support and alimony. Also , do not include payments to an attorney for this bankruptcy case .
               * Subject to adjustment on 4/01 /22 and every 3 years after that for cases filed on or after the date of adjustment.

     IXI   Yes. Debtor 1 or Debtor 2 or both have primarily consumer debts.
               During the 90 days before you filed for bankruptcy, did you pay any cred itor a total of $600 or more?

                IXI   No . Go to line 7.

                0     Yes. List below each creditor to whom you paid a total of $600 or more and the total amount you paid that
                           cred itor. Do not include payments for domestic support obligations, such as child support and
                           alimony. Also , do not include payments to an attorney for this bankruptcy case.


                                                                           Dates of      Total amount paid       Amount you still owe     Was this payment for ...
                                                                           payment


                                                                                         $ _ _ _ _ _ __         $_ _ _ _ _ _ __
                       Creditor's Name
                                                                                                                                          0   Mortgage

                                                                                                                                          0   Car

                       Number    Street                                                                                                   0   Credit card

                                                                                                                                          0   Loan repa ymen t

                                                                                                                                          0   Suppl ie rs or vendors

                       City                    State            ZIP Code
                                                                                                                                          0   Other _ _ _ __



                                                                                         $_ _ _ _ _ __          $_ _ _ _ _ _ __
                                                                                                                                          0   Mortgage
                       Creditor's Name
                                                                                                                                          Dear
                       Number    Street                                                                                                   0   Credit ca rd

                                                                                                                                          0   Loan repayment

                                                                                                                                          D   Suppliers or vendors

                       City                    State            ZIP Code
                                                                                                                                          0   Other _ _ _ __




                                                                                         $_ _ _ _ _ _ __ $_ _ _ _ _ _ __
                                                                                                                                          0   Mortgage
                       Creditor's Name
                                                                                                                                          D ear
                       Number    Street                                                                                                   0   Credit card

                                                                                                                                          0   Loan repayment

                                                                                                                                          0   Suppliers or vendors

                       City                    State            ZIP Code
                                                                                                                                          0   Other _ _ __ _




Official Form 107                                      Statement of Financial Affairs for Individuals Filing for Bankruptcy                            page 3
              Case 19-50720                         Doc 1        Filed 05/24/19        Entered 05/24/19 12:21:28                         Page 44 of 70
Debtor 1             Jose A Ortiz                                                                        Case number (if known), _ _ _ _ _ _ _ _ _ _ __       _ _ __
                     First Name       Middle Name           Last Name




 7, Within 1 year before you filed for bankruptcy, did you make a payment on a debt you owed anyone who was an insider?
     Insiders include your relatives ; any general partners ; relatives of any general partners ; partnerships of wh ich you are a general partner;
     corporations of which you are an officer, director, person in control , or owner of 20% or more of their voting securities ; and any managing
     agent, including one for a business you operate as a sole proprietor . 11 U.S.C. § 101 . Include payments for domestic support obligations ,
     such as child support and alimony.

     jj) No
     0      Yes . List all payments to an insider.
                                                                           Dates of      Total amount      Amount you still    Reason for this payment
                                                                           payment       paid              owe


                                                                                        $_ _ _ __         $_ _ _ __
             Insider's Name



             Number          Street




             City                                   State   ZIP Code


                                                                                        $ _ _ _ __        $ _ _ _ __
              Insider's Name


              Number         Street




              City                                  State   Z IP Code


  s. Within 1 year before you filed for bankruptcy, did you make any payments or transfer any property on account of a debt that benefited
     an insider?
     Include payments on debts guaranteed or cos igned by an insider.

      IXl   No
      D     Yes . List all payments that benefited an insider.
                                                                          Dates of        Total amount      Amount you still   Reason for this payment
                                                                          payment         paid              owe
                                                                                                                               . lncl\JclE! creditor's name

                                                                                        $_ _ _ _ _ $_ _ _ __
              Insider's Name



              Number         Street




              City                                  State   ZI P Code



                                                                                        $ _ _ _ _ _ $ _ _ _ __
              Insider's Name



              Number         Street




              City                                  State   ZIP Code



Official Form 107                                      Statement of Financial Affairs for Individuals Filing for Bankruptcy                                   page 4
                  Case 19-50720                     Doc 1         Filed 05/24/19             Entered 05/24/19 12:21:28                            Page 45 of 70
Debtor 1          Jose A Ortiz                                                                                  Case number !if known) _ _ _ _ _ _ _ _ _ _ _ _ _ _ __
                  First Name          Middle Name           Last Name




                  Identify Legal Actions, Repossessions, and Foreclosures

 9. Within 1 year before you filed for bankruptcy, were you a party in any lawsuit, court action, or administrative proceeding?
    List all such matters , including personal injury cases , small claims actions , divorces , collection suits , paternity actions , support or custody modifications ,
    and contract disputes .

     0       No
     IXI     Yes. Fill in the details .
                                                                   Nature of the case                     Court or agency                                 Status of the case
                                                                 Foreclosure
                                                                                                         JD Stamford/Noiwalk                              W Pending
              Case tit1e SPS v. Ortiz                                                                    Court Name
                                                                                                                                                          D On appeal
                                                                                                         123 Hoyt Street
                                                                                                         Number    Street                                 D Concluded
              Case number _C_V_-_ ________                                                               Stamford CT 06905
                                                                                                         City                     State   ZIP Code


                                                                 Collections
                                                                                                         Superior Court                                   W Pending
              Case title US Equities , Silver Hill                                                       Court Name
                                                                                                                                                          D   On appeal
              Hospital v. Ortiz                                                                          123 Hoyt Street
                                                                                                         Number    Street                                 D   Concluded

              Case number                                                                                Stamford CT 06851
                                                                                                         City                     State   ZIP Code


  10. Within 1 year before you filed for bankruptcy, was any of your property repossessed, foreclosed, garnished, attached, seized, or levied?
      Check all that apply and fill in the details below.

      l:il   No . Go to line 11 .
      D      Yes. Fill in the information below.

                                                                             Describe the property                                         Date         Value of the property


                                                                                                                                                         $ _ _ _ _ _ __
                    Creditor's Name



                    Number     Street                                        Explain what happened

                                                                              D    Property was repossessed .
                                                                              D    Property was foreclosed .
                                                                              D    Property was garnished .
                    City                            State   ZIP Code          D    Property was attached , seized , or levied .

                                                                              Describe the property                                        Date          Value of the property


                                                                                                                                                         $ _ _ _ _ _ __
                    Creditor's Name



                    Number     Street
                                                                              Explain what happened

                                                                               D   Property was repossessed .
                                                                               D   Property was foreclosed .
                                                                               D   Property was garnished .
                    City                            State   ZIP Code
                                                                               D   Property was attached , seized , or levied .



Official Form 107                                      Statement of Financial Affairs for Individuals Filing for Bankruptcy                                       page 5
                  Case 19-50720                   Doc 1        Filed 05/24/19             Entered 05/24/19 12:21:28                Page 46 of 70
Debtor 1           Jose A Ortiz                                                                          Case number (if known) _ _ _ _ _ _ _ _ _ _ _ _ _ __      _
                   First Name     Middle Name            Last Name




 11 . Within 90 days before you filed for bankruptcy, did any creditor, including a bank or financial institution, set off any amounts from your
      accounts or refuse to make a payment because you owed a debt?
     ~ No
     0     Yes. Fill in the details .

                                                                 Describe the action the creditor took                       Date action       Amount
                                                                                                                             was taken
           Creditor's Name


                                                                                                                                               $_ _ _ _ _ __
           Number       Street




           City                           State   ZIP Code       Last 4 digits of account number: XXXX- _ _ _ _


  12. Within 1 year before you filed for bankruptcy, was any of your property in the possession of an assignee for the benefit of
      creditors, a court-appointed receiver, a custodian, or another official?
     ~     No
     0     Yes


,i §fj            List Certain Gifts and Contributions


  13. Within      2 years before you filed for bankruptcy, did you give any gifts with a total value of more than $600 per person?
      ~    No
     0     Yes . Fill in the details for each gift.


             Gifts with a total value of more than $600          Describe the gifts                                           Dates you gave      Value
             per person                                                                                                       the gifts



                                                                                                                                                 $_ _ _ _ __
           Person to Whom You Gave the Gift


                                                                                                                                                 $ _ _ _ _ __




           City                           State   ZI P Code


           Person's relationship to you


           Gifts with a total value of more than $600                Describe the gifts                                       Dates you gave     Value
           per person                                                                                                         the gifts


                                                                                                                                                 $ _ _ _ _ __
           Person to Whom You Gave the Gift


                                                                                                                                                 $ _ _ _ _ __




           City                           State    ZIP Code


           Person's relationship to you - - - - - -


Official Form 107                                   Statement of Financial Affairs for Individuals Filing for Bankruptcy                                 page 6
                   Case 19-50720                   Doc 1        Filed 05/24/19                  Entered 05/24/19 12:21:28                         Page 47 of 70
Debtor 1             Jose A Ortiz                                                                                  Case number (it known)_ __ __ _ _ _ _ _ _ _ _ _ __
                     First Name      Middle Name          Last Name




 14. Within 2 years before you filed for bankruptcy, did you give any gifts or contributions with a total value of more than $600 to any charity?

     I.ii   No
     0      Yes. Fill in the details for each gift or contribution .

             Gifts or contributions to charities                 Describe what you contributed                                              Date you            Value
             that total more than $600                                                                                                      contributed



                                                                                                                                                                $ _ _ _ _ _ __
            Charity's Name


                                                                                                                                                                $ _ _ _ _ __




            City             State     ZIP Code




f§f!                  List Certain Losses


  15. Within 1 year before you filed for bankruptcy or since you filed for bankruptcy, did you lose anything because of theft, fire, other disaster,
      or gambling?

     I.ii   No
     D      Yes . Fill in the details.

             Describe the property you lost and how                   Describe any insurance coverage for the loss                          Date of your loss   Value of property
             the loss occurred                                                                                                                                  lost
                                                                      Include the amount that insurance has paid . List pending insurance
                                                                      claims on line 33 of Schedule AIB: Property.

                                                                                                                                                                $ _ _ _ _ __




1§§                List Certain Payments or Transfers

I 16. Within 1 year before you filed for bankruptcy, did you or anyone else acting on your behalf pay or transfer any property to anyone you
      consulted about seeking bankruptcy or preparing a bankruptcy petition?
      Include any attorneys , bankruptcy petition preparers , or credit counseling agencies for services required in your bankruptcy.

      D No
      IXI   Yes. Fill in the details.

                                                                      Description and value of any property transferred                     Date payment or   Amount of payment
              See Attachment 1                                                                                                              transfer was made
              Person Who Was Paid

              71 East Avenue, Suite K
              Number        Street                                                                                                          06/12/18            $1,600.00

                                                                                                                                                                $ _ _ _ _ __
              Norwalk CT 06851
              City                         State   ZIP Code

              laws4ct@aol.com
              Email or webs ite address


              Person Who Made the Payment, if Not You



Official Form 107                                     Statement of Financial Affairs for Individuals Filing for Bankruptcy                                              page 7
                 Case 19-50720                      Doc 1            Filed 05/24/19                Entered 05/24/19 12:21:28                  Page 48 of 70
Debtor 1             Jose A Ortiz                                                                                Case nu mber (if known) _ _ _ _ _ _ _ _ _ _ _ _ __    _ __
                     First Name       Middle Name              Last Name




                                                                       Description and value of any property transferred               Date payment or        Amount of
                                                                                                                                       transfer was made      payment


             Person Who Was Paid
                                                                                                                                                              $ _ _ _ _ __

             Number         Street
                                                                                                                                                              $ _ _ _ _ __



             City                          State    ZIP Code




             Email or website address


             Person Who Made the Payment, if Not You



  17. Within 1 year before you filed for bankruptcy, did you or anyone else acting on your behalf pay or transfer any property to anyone who
     promised to help you deal with your creditors or to make payments to your creditors?
     Do not include any payment or transfer that you listed on line 16.

     Iii    No
     0      Yes . Fill in the details .

                                                                       Description and value of any property transferred                Date payment or       Amount of payment
                                                                                                                                        transfer was made

              Person Who Was Paid
                                                                                                                                                              $ _ _ _ _ __

              Number         Street

                                                                                                                                                              $_ _ _ _ __


              City                          State   ZI P Code

  1a. Within 2 years before you filed for bankruptcy, did you sell, trade, or otherwise transfer any property to anyone, other than property
      transferred in the ordinary course of your business or financial affairs?
      Include both outright transfers and transfers made as security (such as the granting of a security interest or mortgage on your property).
      Do not include gifts and transfers that you have already listed on this statement.
      Iii   No
      0     Yes . Fill in the details .

                                                                           Description and value of property     Describe any property or payments received      Date transfer
                                                                           transferred                           or debts paid in exchange                       was made

             Person Who Received Transfer



             Number         Street




             City                           State   ZIP Code


              P e rson 's re lation s h ip to you - - - - --



             Person Who Received Transfer



              Number         Street




              City                          State   ZIP Code

              Person's relationship to you - - - - - -

Official Form 107                                      Statement of Financial Affairs for Individuals Filing for Bankruptcy                                         page 8
              Case 19-50720                       Doc 1        Filed 05/24/19               Entered 05/24/19 12:21:28                        Page 49 of 70
Debtor 1            Jose A Ortiz                                                                            Case number (ff known)_ _ _ _ _ _ _ _ _ _ _ _ _ _ __
                    First Name      Middle Name          Last Name




 19. Within 10 years before you filed for bankruptcy, did you transfer any property to a self-settled trust or similar device of which you
     are a beneficiary? (These are often called asset-protection devices.)

     ~ No
     0     Yes. Fill in the details.

                                                                 Description and value of the property transferred                                            Date transfer
                                                                                                                                                              was made


           Name of trust




              List Certain Financial Accounts, Instruments, Safe Deposit Boxes, and Storage Units

  20. Within 1 year before you filed for bankruptcy, were any financial accounts or instruments held in your name, or for your benefit,
      closed, sold, moved, or transferred?
      Include checking, savings, money market, or other financial accounts; certificates of deposit; shares in banks, credit unions,
      brokerage houses, pension funds, cooperatives, associations, and other financial institutions.
     !XI   No
     0     Yes. Fill in the details.

                                                                     Last 4 digits of account number   Type of account or          Date account was        Last balance before
                                                                                                       instrument                  closed, sold , moved,   closing or transfer
                                                                                                                                   or transferred

            Name of Financial Institution
                                                                     XXXX-_ _ _ _                      0 Checking                                          $ _ _ _ __

            Number         Street
                                                                                                       CJ Savings
                                                                                                       CJ Money market
                                                                                                       CJ Brokerage
            City                         State    ZIP Code                                             CJ Other_ _ __

                                                                     xxxx-_ _ _ _                      CJ Checking                                         $ _ _ _ __
            Name of Financial Institution
                                                                                                       CJ Savings
            Number         Street                                                                      CJ Money market
                                                                                                       CJ Brokerage
                                                                                                       CJ Other_ _ __
            City                         State    ZIP Code


  21 . Do you now have, or did you have within 1 year before you filed for bankruptcy, any safe deposit box or other depository for
     securities, cash, or other valuables?
      ~No
      CJ   Yes. Fill in the details.
                                                                     Who else had access to it?                      Describe the contents                        Do you still
                                                                                                                                                                  have it?

                                                                                                                                                                   ~No
             Name of Financial Institution                       Name
                                                                                                                                                                   CJYes


             Number        Street                                Number      Street



                                                                 City          State     ZIP Code
             City                         State   ZIP Code



Official Form 107                                    Statement of Financial Affairs for Individuals Filing for Bankruptcy                                        page 9
                     Case 19-50720                     Doc 1            Filed 05/24/19                   Entered 05/24/19 12:21:28                          Page 50 of 70
Debtor 1                 Jose A Ortiz                                                                                          Case number (dknown) _ _ _ _ _ _ _ _ _ _ _ _ _ _ __
                         First Name      Middle Name              Last Name




122. Have you stored property in a storage unit or place other than your home within 1 year before you filed for bankruptcy?


I
I        Iii
         a
                No
               Yes. Fill in the details.
                                                                          Who else has or had access to it?                        Describe the contents                   Do you still
                                                                                                                                                                           have it?


!                Name of Storage Facility                                 Name
                                                                                                                                                                            l:JNo
                                                                                                                                                                            CJ Yes
                  Number        Street                                    Number    Street



                                                                          City State ZIP Code


                  City                        State    ZIP Code



                            Identify Property You Hold or Control for Someone Else

     23. Do you hold or control any property that someone else owns? Include any property you borrowed from, are storing for,
          or hold in trust for someone.
          Iii   No
          CJ    Yes. Fill in the details.
                                                                         Where is the property?                                     Describe the property               Value


                  Owner' s Name                                                                                                                                         $_ _ __

                                                                        Number     Street
                  Number        Street




                                                                        City                             State      ZIP Code
                  City                         State    ZIP Code


                            Give Details About Environmental Information

     For the purpose of Part 10, the following definitions apply:
     •    Environmental law means any federal, state, or local statute or regulation concerning pollution, contamination, releases of
          hazardous or toxic substances, wastes, or material into the air, land, soil, surface water, groundwater, or other medium,
          including statutes or regulations controlling the cleanup of these substances, wastes, or material.

     •    Site means any location, facility, or property as defined under any environmental law, whether you now own, operate, or utilize
          it or used to own, operate, or utilize it, including disposal sites.

     •    Hazardous material means anything an environmental law defines as a hazardous waste, hazardous substance, toxic
          substance, hazardous material, pollutant, contaminant, or similar term .

     Report all notices, releases, and proceedings that you know about, regardless of when they occurred.

     24. Has any governmental unit notified you that you may be liable or potentially liable under or in violation of an environmental law?

          IXI   No
          CJ    Yes. Fill in the details.
                                                                         Governmental unit                              Environmental law, if you know it              Date of notice



                 Name of site                                            Governmental unit


                 Number        Street                                    Number    Street


                                                                         City                   State   ZIP Cod e



                 City                        State     ZIP Code



    Official Form 107                                      Statement of Financial Affairs for Individuals Filing for Bankruptcy                                           page 10
                 Case 19-50720                     Doc 1            Filed 05/24/19                     Entered 05/24/19 12:21:28                           Page 51 of 70
Debtor 1            Jose A Ortiz                                                                                           Case number (ifknown) _ _ _ _ _ _ _ _ _ _ _ _ _ _ __
                    First Name       Middle Name              Last Name




 25. Have you notified any governmental unit of any release of hazardous material?

     IXI    No
     Cl     Yes. Fill in the details.
                                                                     Governmental unit                                 Environmental law, if you know it                   Date of notice



             Name of site                                           Governmental unit


             Number        Street                                   Number       Street



                                                                    City                    State    ZIP Code


             City                         State    ZIP Code


  26 . Have you been a party in any judicial or administrative proceeding under any environmental law? Include settlements and orders.

     ~No
     Cl     Yes. Fill in the details.
                                                                                                                                                                             Status of the
                                                                          Court or agency                                   Nature of the case
                                                                                                                                                                             case
            Case title _ _ _ _ _ _ _ _ _ _ _ __
                                                                          Court Name
                                                                                                                                                                            CJ   Pending
                                                                                                                                                                            CJ   On appeal
                                                                          Number   Street                                                                                   CJ   Concluded


            Case number
                                                                          City                      State   ZIP Code



                       Give Details About Your Business or Connections to Any Business

  27 . Within 4 years before you filed for bankruptcy, did you own a business or have any of the following connections to any business?
            Cl   A sole proprietor or self-employed in a trade, profession, or other activity, either full-time or part-time
            Cl   A member of a limited liability company (LLC) or limited liability partnership (LLP)
            Cl   A partner in a partnership
            Cl   An officer, director, or managing executive of a corporation
            Cl   An owner of at least 5% of the voting or equity securities of a corporation

      IXI   No. None of the above applies. Go to Part 12.
      Cl    Yes. Check all that apply above and fill in the details below for each business.
                                                                          Describe the nature of the business                              Employer Identification number
                                                                                                                                           Do not include Social Security number or ITIN.
              Business Name


                                                                                                                                           EIN:
              Number        Street
                                                                          Name of accountant or bookkeeper                                 Dates business existed


                                                                                                                                           From                To _ __
              City                         State   ZIP Code
                                                                          Describe the nature of the business                              Employer Identification number
                                                                                                                                           Do not include Social Security number or ITIN.
              Business Name


                                                                                                                                           EIN :
              Number        Street
                                                                          Name of accountant or bookkeeper                                 Dates business existed


                                                                                                                                           From                To _ __
              City                         State   ZIP Code


Official Form 107                                     Statement of Financial Affairs for Individuals Filing for Bankruptcy                                                       page 11
                     Case 19-50720                            Doc 1        Filed 05/24/19                Entered 05/24/19 12:21:28                 Page 52 of 70
Debtor 1                   Jose A Ortiz                                                                                Case number (it known) _ _ _ _ _ _ _ _ _ _ _ _ _ _ __
                           First Name           Middle Name          Last Name




                                                                                                                                    Employer Identification number
                                                                                 Describe the nature of the business
                                                                                                                                    Do not include Social Security number or ITIN.
                    Business Name
                                                                                                                                    EIN :

                    Number        Street                                                                                            Dates business existed
                                                                                 Name of accountant or bookkeeper




II                  City                             State    ZIP Code
                                                                                                                                    From                To   ---
i
~· ..
        28. Within 2 years before you filed for bankruptcy, did you give a financial statement to anyone about your business? Include all financial
           institutions, creditors, or other parties.

           !:ii    No
           0       Yes. Fill in the details below.

                                                                                 Date issued




                    Name                                                         MM I DDIYYYY



                    Number         Street




                    City                              State   ZIP Code




'"'
                            Sign Below


             I have read the answers on this Statement of Financial Affairs and any attachm nts, and I declare under penalty of perjury that the
             answers are true and correct. I understand that making a false statement, cone ling property, or obtaining money or property by fraud
             in connection with a bankruptcy case can result in fines up to $250,000, or impri nment for up to 20 years, or both.
             18 U.S.C. §§ 152, 1341 , 1519, and 3571.



               JC l s/Jose A            Ortiz
                    Signature of Debtor 1


                    Date     05/23/2019
             Did you attach additional pages to Your Statement of Financial Affairs for Individuals Filing for Bankruptcy (Official Form 107)?

               00    No
               0     Yes




             Did you pay or agree to pay someone who is not an attorney to help you fill out bankruptcy forms?
             00     No
             0      Yes . Name of person                                                                                     Attach the Bankruptcy Petition Preparer's Notice,
                                                     -------------------------~
                                                                                                                              Declaration, and Signature (Official Form 119).




 Official Form 107                                               Statement of Financial Affairs for Individuals Filing for Bankruptcy                                    page 12
          Case 19-50720             Doc 1   Filed 05/24/19   Entered 05/24/19 12:21:28   Page 53 of 70

                                                  Attachment
                                          Debtor: Jose A. Ortiz Case No:


Attachment 1
    Law Offices of Mark M. Kratter, LLC
                    Case 19-50720               Doc 1        Filed 05/24/19                Entered 05/24/19 12:21:28                      Page 54 of 70
Fill in this information to identify your case:

Debtor 1           Jose A. Ortiz
                     First Name               Middle Name                 Las! Narne

Debtor 2
(Spou se. if fil ing) First Name              Middle Name                 Last Name


United States Bankruptcy Court for the: District Of Connecticut

Case number                                                                                                                                          D    Check if this is an
 (If known)                                                                                                                                               amended filing




  Official Form 108
  Statement of Intention for Individuals Filing Under Chapter 7                                                                                                     12/15

  If you are an individual filing under chapter 7, you must fill out this form if:
  • creditors have claims secured by your property, or
  • you have leased personal property and the lease has not expired.
  You must file this form with the court within 30 days after you file your bankruptcy petition or by the date set for the meeting of creditors,
  whichever is earlier, unless the court extends the time for cause. You must also send copies to the creditors and lessors you list on the form .
   If two married people are filing together in a joint case, both are equally responsible for supplying correct information .
   Both debtors must sign and date the form.
  Be as complete and accurate as possible. If more space is needed , attach a separate sheet to this form . On the top of any additional pages,
  write your name and case number (if known).

                       List Your Creditors Who Hold Secured Claims

     1. For any creditors that you listed in Part 1 of Schedule D: Creditors Who Hold Claims Secured by Property (Official Form 1060), fill in the
        information below.

              Identify the creditor and the property that is collateral                What do you intend to do with the property that         Did you claim the property
                                                                                       secures a debt?                                         as exempt on Schedule C?

           Creditor's                                                                  D Surrender the property.                               liJ   No
           name:      Specialized Loan Services
                                                                                       D Retain the property and redeem it.                    DYes
           Description of
                                                                                       D Retain the property and enter into a
           property                s·
                            I F 'I R 'd
           securing debt: mg e am1 y es1 ence                                            Reaffirmation Agreement.
                                                                                       IXI Retain the property and [explain]: =S=e=e,_,,k_ _
                                                                                             Loan Modification


           Creditor's                                                                  D Surrender the property.                               ~No
           name:      Credit Acceptance
                                                                                       D Retain the property and redeem it.                    DYes
           Description of
           property                                                                    D Retain the property and enter into a
                                                                                         Reaffirmation Agreement.
           securing debt:2016 Jeep Compass
                                                                                       IXI   Retain the property and [explain]: Current



           Creditor's                                                                  D Surrender the property.                               D     No
           name:      Bank of America
                                                                                       D Reta in the property and redeem it.                   D Yes
           Description of
           property                                                                    D Retain the property and enter into a
                                                                                         Reaffirmation Agreement.
           securing debt: Single Family Residence
                                                                                       0     Retain the property and [explain]: _ _ __


           Creditor's                                                                  D Surrender the property.                               D     No
           name:
                                                                                       0     Retain the property and redeem it.                0     Yes
           Description of
           property                                                                    0     Retain the property and enter into a
           securing debt:                                                                    Reaffirmation Agreement.
                                                                                       0     Retain the property and [explain]: _ _ _ __



   Official Form 108                             Statement of Intention for Individuals Filing Under Chapter 7                                             page 1
              Case 19-50720                        Doc 1     Filed 05/24/19        Entered 05/24/19 12:21:28                 Page 55 of 70
Your name        Jose A. Ortiz                                                                     Case number (If known) _ _ _ _ _ _ _ _ _ _ _ _ _ __
                 First Name          Middle Name        Last Name




                 List Your Unexpired Personal Property Leases

  For any unexpired personal property lease that you listed in Schedule G: Executory Contracts and Unexpired Leases (Official Form 106G),
  fill in the information below. Do not list real estate leases. Unexpired leases are leases that are still in effect; the lease period has not yet
  ended. You may assume an unexpired personal property lease if the trustee does not assume it. 11 U.S.C. § 365(p)(2).

       Describe your unexpired personal property leases                                                                  Will the lease be assumed?

       Lessor's name:                                                                                                   0    No
                                                                                                                        0    Yes
       Description of leased
       property:


       Lessor's name:                                                                                                   0    No

       Description of leased
                                                                                                                        0    Yes
       property:


       Lessor's name:                                                                                                   0    No

       Description of leased                                                                                            0    Yes
       property:


       Lessor's name:                                                                                                   0    No
                                                                                                                        0    Yes
       Description of leased
       property:


       Lessor's name:                                                                                                    D   No
                                                                                                                         0   Yes
       Description of leased
       property:


       Lessor's name:                                                                                                   0    No
                                                                                                                        D    Yes
       Description of leased
       property:


       Lessor's name:                                                                                                   0    No

                                                                                                                        D    Yes
       Description of leased
       property:




!§ff                 Sign Below



     Under penalty of perjury, I declare that I have indicated my intention about an property of my estate that secures a debt and any
     personal property that is subject to an unexpired lease.



   X   ls/Jose A. Ortiz
       Signature of Debtor 1

       Date   05/23/2019
              MM /    DD      I   YYYY




  Official Form 108                                   Statement of Intention for Individuals Filing Under Chapter 7                       page 2
     Case 19-50720             Doc 1        Filed 05/24/19            Entered 05/24/19 12:21:28                          Page 56 of 70
82030 (Form 2030) ( 12115)




                                  United States Bankruptcy Court
                                                   DISTRICT OF CONNECTICUT




In re Jose A. Ortiz



Debtor                                                                              Chapter   "'"""7_   _ __ __ __            _




                      DISCLOSURE OF COMPENSATION OF ATTORNEY FOR DEBTOR

I.    Pursuant to 11 U .S.C. § 329(a) and Fed. Bankr. P. 2016(b ), I certify that I am the attorney for the above
      named debtor(s) and that compensation paid to me within one year before the fi ling of the petition in
      bankruptcy, or agreed to be paid to me, for services rendered or to be rendered on behalf of the debtor(s) in
      contemp lation of or in connection with the bankruptcy case is as follows:

      For legal services, I have agreed to accept ..... .. . ....... . .. . ........ ...                $~
                                                                                                         1 ,~
                                                                                                            6_00
                                                                                                               _._
                                                                                                                 0_0_   _ _

      Prior to the filing of this statement I have received .. ..... .. ...... ... .. .. . . $_
                                                                                              1~1 6_
                                                                                                   0_0._
                                                                                                       0_0_ _ _


      Balance Due . . . . ... .. . . . . . . ... .... . . . .. . . ... . ... . . . ..... . .. . .. . . . . $_0_.o_o_ __ __

2.    The source of the compensation paid to me was:

           liJ   Debtor                   D    Other (specify)

3.    The source of compensation to be paid to me is:

           liJ   Debtor                   D    Other (specify)

4.         liJI have not agreed to share the above-disclosed compensation with any other person unless they are
           members and associates of my law firm .

           D   I have agreed to share the above-di sclosed compensation with a other person or persons who are not
           members or associates of my law firm. A copy of the agreement, together with a list of the names of the
           people sharing in the compensation, is attached.

5.    In return for the above-di sclosed fee , I have agreed to render legal service for all aspects of the bankruptcy
      case, including:

      a.   Analys is of the debtor's financial situation, and rendering advice to the debtor in determining whether to
           file a petition in bankruptcy;

      b.   Preparation and filing of any petition, schedu les, statements of affairs and plan which may be required ;

      c.   Representation of the debtor at the meeting of creditors and confirmation hearing, and any adjourned
           hearings thereof;
     Case 19-50720          Doc 1        Filed 05/24/19           Entered 05/24/19 12:21:28                   Page 57 of 70
82030 (Form 2030) (12/ 15)

     d.   Re13reseRtati0R sf tl'le 8e0tsr iR a8Yersary 13r0eee8iRgs aR8 stl'ler e0Rteste8 8aRkrw13tey FHatters;

     e.   [Other provisions as needed]




6.    By agreement with the debtor(s), the above-disclosed fee does not include the following services:




                                                       CERTIFICATION

              I certify that the foregoin g is a complete statement of any agreement or arrangement for pay ment to
           me fo r representation of the debtor(s) in thi s ba ruptcy proceeding.

           May 23, 2019                         /s/
           Date

                                                Law Offices of Mark M. Kratter, LLC
                                                   Name of law firm
 Case 19-50720              Doc 1          Filed 05/24/19          Entered 05/24/19 12:21:28                     Page 58 of 70


                                 UNITED STATES BANKRUPTCY COURT
                                             DISTRICT OF CONNECTICUT


In re                                                                            Chapter 7

        Jose A. Ortiz                                                             Case No.

                                Debtors.



                               STATEMENT OF MONTHLY Gross INCOME
The undersigned certifies the following is the debtor's monthly income .


                                  Income :                                     Debtor

                              Six months ago                           $   2,000.00

                              Five months ago                          $   4,000.00

                              Four months ago                          $   4,000.00

                              Three months ago                         $   4,000.00

                              Two months ago                           $   4,000.00

                               Last month                              $   4,000.00

                                  Total Gross income for six
                                  months preceding filing                  $   22,000.00

                                  Average Monthly Gross
                                  Income                                   $   3,666.67




Dated:      May 23 , 2019
                                                                                             l s/Jose A. Ortiz
                                                                                                Jose A. Ortiz
                                                                                                   Debtor
Case 19-50720            Doc 1       Filed 05/24/19        Entered 05/24/19 12:21:28                Page 59 of 70




Notice Required by 11 U.S.C. § 342(b) for
Individuals Filing for Bankruptcy (Form 201 O)


                                                               Chapter 7:        Liquidation
  This notice is for you if:                                        ·-------------·----            ···--··--·····-·---~--




       You are an individual filing for bankruptcy ,
                                                                          $245     filing fee
       and                                                                 $75     administrative fee
                                                                +          $15     trustee surcharge
       Your debts are primarily consumer debts.
                                                                          $335     total fee
       Consumer debts are defined in 11 U.S.C.
       § 101 (8) as " incurred by an individual                 Chapter 7 is for individuals who have financial
       primarily for a personal, family, or                     difficulty preventing them from paying their
       household purpose ."                                     debts and who are willing to allow their non-
                                                                exempt property to be used to pay their
                                                                creditors . The primary purpose of filing under
                                                                chapter 7 is to have your debts discharged. The
The types of bankruptcy that are                                bankruptcy discharge relieves you after
available to individuals                                        bankruptcy from having to pay many of your
                                                                pre-bankruptcy debts. Exceptions exist for
Individuals who meet the qualifications may file                particular debts, and liens on property may still
under one of four different chapters of the                     be enforced after discharge. For examp le, a
Bankruptcy Code:                                                creditor may have the right to foreclose a home
                                                                mortgage or repossess an automobile.
•      Chapter 7 -     Liquidation
                                                                However, if the court finds that you have
1111   Chapter 11- Reorganization
                                                                committed certain kinds of improper conduct
                                                                described in the Bankruptcy Code, the cou11
•      Chapter 12- Voluntary repayment plan
                                                                may deny your discharge.
                   for family farmers or
                   fishermen
                                                                You shou ld know that even if you file
                                                                chapter 7 and you receive a discharge, some
•      Chapter 13- Voluntary repayment plan
                                                                debts are not discharged under the law.
                   for individuals with regular
                                                                Therefore, you may still be responsible to pay:
                   income
                                                                •    most taxes;
You should have an attorney review your
                                                                •    most student loans;
decision to file for bankruptcy and the choice of
                                                                •    domestic support and property settlement
chapter.
                                                                     obligations;




Notice Required by 11 U.S.C. U.S.C. § 342(b) for Individuals Filing for Bankruptcy (Form 2010)          page 1
Case 19-50720           Doc 1      Filed 05/24/19          Entered 05/24/19 12:21:28                Page 60 of 70




•   most fines, penalties, forfeitures, and                    your income is more than the median income
    criminal restitution obligations; and                      for your state of residence and family size,
•   certain debts that are not listed in your                  depending on the results of the Means Test , the
    bankruptcy papers.                                         U.S. trustee, bankruptcy administrator, or
                                                               creditors can file a motion to dismiss your case
You may also be required to pay debts arising                  under§ 707(b) of the Bankruptcy Code. If a
from:                                                          motion is filed , the court will decide if your
                                                               case should be dismissed . To avoid di smissal ,
•   fraud or theft;
                                                               you may choose to proceed under another
•   fraud or defalcation while acting in breach                chapter of the Bankruptcy Code.
    of fiduciary capacity;
                                                                If you are an individual filing for chapter 7
•   intentional injuries that you inflicted; and
                                                                bankruptcy, the trustee may sell your propetty
•   death or personal injury caused by                          to pay your debts, subject to your right to
    operating a motor vehicle, vessel, or                       exempt the property or a portion of the
    aircraft while intoxicated from alcohol or                  proceeds from the sale of the property. The
    drugs .                                                     property, and the proceeds from property that
                                                                your bankruptcy trustee sells or liquidates that
If your debts are primarily consumer debts, the                 you are entitled to, is called exempt property.
court can dismiss your chapter 7 case if it finds               Exemptions may enable you to keep your
that you have enough income to repay                            home, a car, clothing, and household items or
creditors a certain amount. You must file                       to receive some of the proceeds if the pro petty
Chapter 7 Statement of Your Current Monthly                     is sold.
In come (Official Form I 22A-1) if you are an
individual filing for bankruptcy under                          Exemptions are not automatic. To exempt
chapter 7. This form will determine your                        property, you must list it on Schedule C: The
current monthly income and compare whether                      Property You Claim as Exempt (Official Form
your income is more than the median income                       I 06C). If you do not list the property, the
that applies in your state.                                     trustee may sell it and pay all of the proceeds
                                                                to your creditors.
If your income is not above the median for
your state, you will not have to complete the
other chapter 7 form , the Chapter 7 Means                      Chapter 11: Reorganization
Test Calculation (Official Form 122A-2).
                                                                         $1 ,167   filingfee
If your income is above the median for your                     +          $550    administrative fee
state, you must file a second form -the                                  $1 ,717   totalfee
Chapter 7 Means Test Calculation (Official
Form 122A-2). The calculations on the form-                     Chapter 11 is often used for reorganizing a
sometimes called the Means Test--deduct                         business, but is also available to individuals.
from your income living expenses and                            The provisions of chapter I I are too
payments on certain debts to determine any                      complicated to summarize briefly .
amount available to pay unsecured creditors. If



Notice Required by 11 U.S.C. U.S.C. § 342(b) for Individuals Filing for Bankruptcy (Form 2010)          page 2
Case 19-50720           Doc 1      Filed 05/24/19          Entered 05/24/19 12:21:28               Page 61 of 70




Because bankruptcy can have serious long-term financial and legal consequences, including loss of
your property, you should hire an attorney and carefully consider all of your options before you file .
Only an attorney can give you legal advice about what can happen as a result of filing for bankruptcy
and what your options are. If you do file for bankruptcy, an attorney can help you fill out the forms
properly and protect you, your family, your home, and your possessions.

Although the law allows you to represent yourself in bankruptcy court, you should understand that
many people find it difficult to represent themselves successfully. The rules are technical, and a
mistake or inaction may harm you. If you file without an attorney, you are still responsible for knowing
and following all of the legal requirements.
You should not file for bankruptcy if you are not eligible to file or if you do not intend to file the
necessary documents.
Bankruptcy fraud is a serious crime; you could be fined and imprisoned if you commit fraud in your
bankruptcy case. Making a false statement, concealing property, or obtaining money or property by
fraud in connection with a bankruptcy case can result in fines up to $250,000 , or imprisonment for up to
20 years, or both. 18 U.S.C. §§ 152, 1341, 1519, and 3571 .




Chapter 12: Repayment plan for family                           Under chapter 13, you must file with the court
            farmers or fishermen                                a plan to repay your creditors all or part of the
                                                                money that you owe them, usually using your
          $200    filing fee
                                                                future earn ings. If the court approves your
+          $75    administrative fee
          $275    total fee
                                                                plan, the court will allow you to repay your
                                                                debts, as adjusted by the plan, within 3 years or
Similar to chapter 13, chapter 12 permits                       5 years, depending on your income and other
family farmers and fishermen to repay their                     factors.
debts over a period oftime using future
earnings and to discharge some debts that are                   After you make all the payments under your
not paid.                                                       plan, many of your debts are discharged . The
                                                                debts that are not discharged and that you may
                                                                still be responsible to pay include:

                                                                •     domestic support obligations,
Chapter 13: Repayment plan for
            individuals with regular                            111   most student loans,
            income                                              •     certain taxes,
                                                                •     debts for fraud or theft,
          $235    filing fee
                                                                •     debts for fraud or defalcation while acting
+          $75    administrative fee
                                                                      in a fiduciary capacity,
          $310    total fee
                                                                •     most criminal fines and restitution
Chapter 13 is for indi vid ual s who have regular                     ob ligations,
income and would like to pay a ll or part of                    •     certain debts that are not Iisted in your
their debts in installments over a period oftime                      bankruptcy papers,
and to discharge some debts that are not paid.
                                                                •     certain debts for acts that caused death or
You are eligible for chapter 13 only if your
                                                                      personal injury, and
debts are not more than certain dollar amounts
set forth in 11 U.S.C. § I 09.                                  •     certain long-term secured debts.



Notice Required by 11 U.S.C. U.S.C. § 342(b) for Individuals Filing for Bankruptcy (Form 2010)        page 3
Case 19-50720              Doc 1        Filed 05/24/19      Entered 05/24/19 12:21:28               Page 62 of 70




                                                                A married couple may file a bankruptcy case
                                                                together-called ajoint case. If you file a joint
    Warning: File Your Forms on Time
                                                                case and each spouse lists the same mailing
    Section 521(a)(1) of the Bankruptcy Code                    address on the bankruptcy petition, the
    requires that you promptly file detailed information
                                                                bankruptcy court generally will mail you and
    about your creditors, assets, liabilities, income,
    expenses and general financial condition. The               your spouse one copy of each notice, unless
    court may dismiss your bankruptcy case if you do            you file a statement with the court asking that
    not file this information within the deadlines set by       each spouse receive separate copies.
    the Bankruptcy Code, the Bankruptcy Rules , and
    the local rules of the court.

    For more information about the documents and                 Understand which services you
    their deadlines, go to:                                      could receive from credit
    http://www.uscourts.gov/bkforms/bankruptcy form              counseling agencies
    s. html#procedure.
                                                                 The law generally requires that yo u receive a
                                                                 credit counseling briefing from an approved
                                                                 credit counseling agency. 11 U.S.C. § I 09(h).
Bankruptcy crimes have serious
                                                                 If you are filing a joint case, both spouses mu st
consequences
                                                                 receive the briefing. With limited exceptions,
•     If you knowingly and fraudulently conceal                  you must receive it within the 180 days before
      assets or make a false oath or statement                   you file your bankruptcy petition. This briefing
      under penalty of perjury--either orally or                 is usually conducted by telephone or on the
      in writing-in connection with a                            Internet.
      bankruptcy case, you may be fined ,
      imprisoned, or both .                                      In addition, after filing a bankruptcy case, yo u
                                                                 generally must complete a financial
•      All information you supply in connection                  management instructional course before yo u
      with a bankruptcy case is subject to                       can receive a discharge. If you are filing a joint
      examination by the Attorney General acting                 case, both spouses must complete the course.
      through the Office of the U.S. Trustee, the
      Office of the U.S. Attorney, and other                     You can obtain the 1ist of agencies approved to
      offices and employees of the U.S.                          provide both the briefing and the instructional
      Department of Justice.                                     course from:
                                                                 http://justice.gov/ust/eo/hapcpa/ccde/cc approved.html.
Make sure the court has your                                     In Alabama and North Carolina, go to:
mailing address                                                  http://vvww. uscourts .gov/FederalCourts/Bankruptcy/
                                                                 BankruptcyResources/ApprovedCredit
The bankruptcy court sends notices to the
mailin g address yo u list on Voluntary P etition                AndDebtCounselors.aspx.

for Individuals Filing for Bankruptcy (Official
                                                                 If you do not have access to a computer, the
 Form I 01 ). To ensure that you receive
                                                                 clerk of the bankruptcy cou11 may be able to
 information about your case, Bankruptcy
                                                                 help you obtain the list.
 Rule 4002 requires that you notify the court of
any changes in your address.



Notice Required by 11 U.S .C. U.S .C. § 342(b) for Individuals Filing for Bankruptcy (Form 2010)       page 4
Case 19-50720   Doc 1    Filed 05/24/19   Entered 05/24/19 12:21:28   Page 63 of 70

                        American Express
                        Attn : Collection Agent
                        P.O . Box 1270
                        Newark , NJ 11902


                        Bank of America
                        ATTN : Collection Agent
                        PO Box 15019
                        Sioux Falls , DE 19885


                        Barclays
                        ATTN : Collection Agent
                        PO Box 13337
                        Philadelphia , PA 19101


                        Caine & Weiner Co
                        Attn : Collection Agent
                        P . O. Box 55848
                        Sherman Oaks , CA 91413


                        Capital One
                        ATTN : Collection Agent
                        P.O. Box 5033
                        Charlotte , NC 28272


                        Citi Cards
                        Attn : Collection Agent
                        P . O. Box 70166
                        Philadelphia , PA 19176


                        Commerce Bank
                        Attn: Collection Agent
                        500 W. Old Country Road
                        Hicksville , NY 11801


                        Credit Acceptance
                        Attn: Collection Agent
                        P .O.   Box 551888
                        Detroit , MI 88255
Case 19-50720   Doc 1    Filed 05/24/19   Entered 05/24/19 12:21:28   Page 64 of 70
                        Eastern Account System
                        Attn: Collection Agent
                        P.O. Box 837
                        Newtown,CT 06470


                        Ever source
                        Attn: Collection Agent
                        P.O. Box 56004
                        Boston , MA 02205


                        Fingerhut
                        Attn: Collection Agent
                        P.O. Box 70281
                        Philadelphia , PA 19176


                        First Premier Bank
                        Attn : Collection Agent
                        P . O. Box 5529
                        Sioux Falls , SD 57117


                        ginnys


                        Kohls
                        ATTN : Collection Agent
                        P . O. Box 2983
                        Milwaukee , WI 53201


                        Macys
                        ATTN : Collection Agent
                        PO Box 96001108
                        Louisville,KY 40290


                        Silver Hill Hospital
                        Attn: Collection Agent
                        208 Valley Road
                        New Canaan , CT 06904


                        Specialized Loan Services
                        Attn: Collection Agent
                        P.O. Box 65250
                        Salt Lake city,UT 84165
Case 19-50720   Doc 1    Filed 05/24/19   Entered 05/24/19 12:21:28   Page 65 of 70
                        Synchrony Bank
                        Attn: Collection Agent
                        P.O. Box 960013
                        Orlando , FL 32896


                        Target Card Services
                        ATTN : Collection Agent
                        PO Box 660170
                        Dallas,TX 75266


                        TD Bank
                        Attn : Collection Agent
                        P . O. Box 23072
                        Columbus,GA 31902


                        Toyota Financial


                        U.S. Equities Corp
                        Attn: Collection Agent
                        P . O. Box 717
                        Satmford , CT 06906


                        US Equities Corp .
                        Attn: President
                        111 John Street RM 800
                        NY , NY 10038
         Case 19-50720               Doc 1        Filed 05/24/19            Entered 05/24/19 12:21:28                 Page 66 of 70

                                                  UNITED STATES BANKRUPTCY COURT
                                                                  District of Connecticut



                                     STATEMENT OF INFORMATION REQUIRED BY 11U.S.C.§341



INTRODUCTION

            Pursuant to the Bankruptcy Reform Act of 1994, the Office of the United States Bankruptcy
Administrator has prepared this information sheet to help you understand some of the possible consequences
of filing a bankruptcy petition under chapter 7 of the Bankruptcy Code. This information is intended to make
you aware of -
            (1) the potential consequences of seeking a discharge in bankruptcy,
                  including the effects on credit history;
            (2) the effect of receiving a discharge of debts in bankruptcy;
            (3) the effect of reaffirming a debt; and
            (4) your ability to file a petition under a different chapter of the Bankruptcy
                  Code.
            There are many other provisions of the Bankruptcy Code that may affect your situation. This
statement contains only general principles of law and is not a substitute for legal advice. If you have any
questions or need further information as to how the bankruptcy laws apply to your specific case, you should
consult with your lawyer.

WHAT IS A DISCHARGE?

            The filing of a chapter 7 petition is designed to result in a discharge of most of the debts you
listed in your bankruptcy schedules. A discharge is a court order that says that you do not have to repay your
debts , but there are a number of exceptions. Debts which usually may not be discharged in your chapter 7
case include, for example, most taxes, child support, alimony, and student loans ; court-ordered fines and
restitution ; debts obtained through fraud or deception; debts which were not listed in your bankruptcy
schedules ; and personal injury debts caused by driving while intoxicat~d or taking drugs. Your discharge may
be denied entirely if you , for example, destroy or conceal property; destroy, conceal or falsify records ; or make
a false oath . Creditors cannot ask you to repay debts which have been discharged . You can only receive a
chapter 7 discharge once every eight (8) years .

WHAT ARE THE POTENTIAL EFFECTS OF A DISCHARGE?

            The fact that you filed bankruptcy can appear on your credit report for as long as 10 years.
Thus , filing a bankruptcy petition may affect your ability to obtain credit in the future . Also, you may not be
excused from repaying debts that were not listed on your bankruptcy schedules or that you incurred after you
filed bankruptcy. There are exceptions to this general statement. See your lawyer if you have questions.

WHAT ARE THE EFFECTS OF REAFFIRMING A DEBT?

           After you file your bankruptcy petition, a creditor may ask you to reaffirm a certain debt or you
may seek to do so on your own . Reaffirming a debt means that you sign and file with the court a legally
enforceable document which states that you promise to repay all or a portion of the debt that may otherwise
have been discharged in your bankruptcy case . Reaffirmation agreements must generally be filed with the court
sixty (60) days after the first meeting of creditors .
           Reaffirmation agreements are strictly voluntary. They are not required by the Bankruptcy Code
or other state or federal law. You can voluntarily repay any debt instead of signing a reaffirmation agreement,
but there may be valid reasons for wanting to reaffirm a particular debt. This is particularly true when property
you wish to retain is collateral for a debt.
           Reaffirmation agreements must not impose an undue burden on you or your dependents and
must be in your best interest. If you decide to sign a reaffirmation agreement, you may cancel it at any time
before the court issues an order of discharge or within sixty (60) days after you filed the reaffirmation agreement
with the court, whichever is later.
           If you reaffirm a debt and fail to make the payments as required in the reaffirmation agreement,
the creditor can take action against you to recover any property that was given as security for the loan and you
may remain personally liable for any deficiency . In addition , creditors may seek other remedies , such as
garnishment of wages.

OTHER BANKRUPTCY OPTIONS
         Case 19-50720              Doc 1        Filed 05/24/19            Entered 05/24/19 12:21:28                 Page 67 of 70
           You have a choice in deciding what chapter of the Bankruptcy Code will best suit your needs.
Even if you have already filed for relief under chapter 7, you may be eligible to convert your case to a different
chapter.
           Chapter 7 is the liquidation chapter of the Bankruptcy Code. Under chapter 7, a trustee is
appointed to collect and sell, if economically feasible , all property you own that is not exempt from these
actions .
           Chapter 11 is the reorganization chapter most commonly used by businesses, but it is also
available to individuals. Creditors vote on whether to accept or reject a plan, which also must be approved by
the court. While the debtor normally remains in control of the assets, the court can order the appointment of
a trustee to take possession and control of the business .
           Chapter 12 offers bankruptcy relief to those who qualify as family farmers. Family farmers
must propose a plan to repay their creditors over a three-to-five year period and it must be approved by the
court. Plan payments are made through a chapter 12 trustee , who also monitors the debtors' farming
operations during the pendency of the plan .
            Finally, chapter 13 generally permits individuals to keep their property by repaying creditors
out of their future income. Each chapter 13 debtor writes a plan which must be approved by the bankruptcy
court. The debtors must pay the chapter 13 trustee the amount set forth in their plan . Debtors receive a
discharge after they complete their chapter 13 repayment plan . Chapter 13 is only available to individuals with
 regular income whose debts do not exceed $1 ,000,000 ($250 ,000 in unsecured debts and $750,000 in secured
debts) .

       AGAIN , PLEASE SPEAK TO YOUR LAWYER IF YOU NEED FURTHER INFORMATION OR
EXPLANATION , INCLUDING HOW THE BANKRUPTCY LAWS RELATE TO YOUR SPECIFIC CASE .

          By signing below, I/we acknowledge that I/we have received a copy of this document, and that
I/we have had an opportunity to discuss the information in this document with an attorney of my/our ch



Date    May 23. 2019                                                 ls/Jose A. Ortiz
                                                                     Jose A. Ortiz




                                                                     2
           Case 19-50720               Doc 1        Filed 05/24/19           Entered 05/24/19 12:21:28                     Page 68 of 70
                                                  UNITED STATES BANKRUPTCY COURT
                                                          District of Connecticut



In re:
         Jose A. Ortiz
                                              Debtors
                                                                                                      Chapter



                                      VERIFICATION OF CREDITOR MATRIX
              The above named debtor(s} , or debtor's attorney if applicable, do hereby certify under penalty of perjury that the
         attached Master Mailing List of creditors is complete, correct and consistent with the debtor's schedules pursuant to
         Local Bankruptcy Rules and I/we assume all responsibility for errors and omissions.




         Dated:      May 23, 2019                                              Signed : ls/Jose A. Orti




         Dated :                                                               Signed : - - - - - - - - - - - - - - - - -



                    ls/MARK M KRATIER
                    MARK M KRATIER
                    Attorney for Debtor(s)
                    Bar no.: ct13005
                    71 East Avenue, Suite K
                    Norwalk, Connecticut 06851
                    Telephone No: {203) 853-2312
                    Fax No: (203) 853-2317

                     E-mail address: laws4ct@aol.com
          Case 19-50720         Doc 1     Filed 05/24/19       Entered 05/24/19 12:21:28            Page 69 of 70

                                WRITTEN NOTICE REQUIRED UNDER SECTION 527(a)(2)


              All information that you are required to provide with a petition and thereafter during a case under title 11
("Bankruptcy") of the United States Code is required to be complete, accurate, and truthful.

             All assets and all liabilities are required to be completely and accurately disclosed in the documents filed
to commence the case, and the replacement value of each asset as defined in title 11 United States Code section 506
must be stated in those documents where requested after reasonable inquiry to establish such value.

                Current monthly income, the amounts specified in section 707(b)(2) , and , in a case under chapter 13 of
title 11 , disposable income (determined in accordance with section 707(b)(2)) , are required to be stated after
reasonable inquiry .
              Information that you provide during your case may be audited pursuant to title 11 . Failure to provide
such information may result in dismissal of the case under title 11 or other sanction , including criminal sanctions.


   Date May 23, 2019




                                                          Joint Debtor.//

                                                           /s/MA~
                                                           MARK M KRATTER
                                                           Attorney for Debtor(s)
        Case 19-50720         Doc 1      Filed 05/24/19       Entered 05/24/19 12:21:28             Page 70 of 70


                      IMPORTANT INFORMATION ABOUT BANKRUPTCY ASSISTANCE
                   SERVICES FROM AN ATTORNEY OR BANKRUPTCY PETITION PREPARER

            If you decide to seek bankruptcy relief, you can represent yourself, you can hire an attorney to represent
you , or you can get help in some localities from a bankruptcy petition preparer who is not an attorney . THE LAW
REQUIRES AN ATTORNEY OR BANKRUPTCY PETITION PREPARER TO GIVE YOU A WRITTEN CONTRACT
SPECIFYING WHAT THE ATTORNEY OR BANKRUPTCY PETITION PREPARER WILL DO FOR YOU AND HOW
MUCH IT WILL COST. Ask to see the contract before you hire anyone.

         The following information helps you understand what must be done in a routine bankruptcy case to help you
evaluate how much service you need . Although bankruptcy can be complex, many cases are routine.


            Before filing a bankruptcy case, either you or your attorney should analyze your eligibility for different forms
of debt relief available under the Bankruptcy Code and which form of relief is most likely to be beneficial for you . Be
sure you understand the relief you can obtain and its limitations. To file a bankruptcy case, documents called a Petition ,
Schedules and Statement of Financial Affairs, as well as in some cases a Statement of Intention need to be prepared
correctly and filed with the bankruptcy court. You will have to pay a filing fee to the bankruptcy court. Once your case
starts, you will have to attend the required first meeting of creditors where you may be questioned by a court official
called a "trustee" and by creditors.


          If you choose to file a chapter 7 case, you may be asked by a creditor to reaffirm a debt. You may want help
deciding whether to do so. A creditor is not permitted to coerce you into reaffirming your debts.


            If you choose to file a chapter 13 case in which you repay your creditors what you can afford over 3 to 5
years, you may also want help with preparing your chapter 13 plan and with the confirmation hearing on your plan which
will be before a bankruptcy judge.

            If you select another type of relief under the Bankruptcy Code other than chapter 7 or chapter 13, you will
want to find out what should be done from someone familiar with that type of relief.


             Your bankruptcy case may also involve litigation. You are generally permitted to represent yourself in
litigation in bankruptcy court, but only attorneys, not bankruptcy petition preparers, can give you legal advice.




 Date May 23. 2019                                       ls/Jose A. Orti
                                                         Jose A. Ortiz
                                                          Debtor




                                                          Joint Debtor

                                                         ls/MAR~~
                                                          MARK M KRATIER
                                                          Attorney for Debtor(s)




                            This disclosure is provided to assisted persons pursuant to 11 U.S.C. §527(b)
